                             UNITED STATES BANKRUPTCY COURT

                                       DISTRICT OF OREGON

     In re                                                         Case No. 19-60138-pcm11

     B. & J. Property Investments, Inc.,                           NOTICE OF DEBTOR’S INTENT
                                                                   TO REJECT COMMERCIAL
                            Debtor.                                LEASE AND AUTHORIZE USE
                                                                   AND OPERATION OF PROPERTY
                                                                   AS RV PARK AND SELF-STORAGE
                                                                   FACILITY AND NOTICE OF
                                                                   HEARING THEREON

    NOTICE IS HEREBY GIVEN that Debtor proposes to reject the Commercial Lease with
    Better Business Management, Inc. (“BBM”) and upon rejection, to engage in the RV park
    and self-storage business on the formerly leased premises pending confirmation of a plan of
    reorganization as set forth in Debtor's Motion to Reject Commercial Lease and Authorize
    Use and Operation of Property as RV Park and Self-Storage Facility [ECF No. 7] (the
    "Motion") filed January 17, 2019.

    Debtor has determined, in its sound business judgment, that it is in the best interests of
    Debtor, its estate, its creditors and other parties in interest to reject the Commercial Lease
    with (“BBM”) and upon rejection, engage in the RV park and self-storage rental business
    instead of immediately closing the park as a result of the class action judgment entered
    against BBM and Debtor.

    A copy of the above-described Motion was served on all interested parties on January 17,
    2019. The Motion may be inspected at the clerk's office at the address shown below, or at
    the service address of the undersigned listed below.

    YOU ARE NOTIFIED that unless you file an objection to the Motion no later than 21 days
    after the date set forth below, and set forth the specific grounds for the objection and your
    relation to the case, with the clerk of the court at 1050 SW 6th Avenue, #700, Portland OR
    97204, and serve it on Timothy J. Conway, Tonkon Torp LLP, 888 SW Fifth Avenue, Suite
    1600, Portland OR 97204, the undersigned will proceed to take the proposed action, or apply
    for an order if required, without further notice or a hearing.

    ///

    ///

    ///

    ///

    ///

Page 1 of 2 - NOTICE OF DEBTOR’S INTENT TO REJECT COMMERCIAL LEASE AND
              AUTHORIZE USE AND OPERATION OF PROPERTY AS RV PARK AND SELF-
              STORAGE FACILITY       Tonkon Torp LLP
                                           888 SW Fifth Ave., Suite 1600
                                                Portland, OR 97204
                                                  503.221.1440
                      Case 19-60138-pcm11                Doc 10            Filed 01/18/19
              NOTICE IS FURTHER HEREBY GIVEN that if a timely objection to the Motion is filed,
              the Court will hold a hearing thereon on February 12, 2019 at 1:30 p.m. in Courtroom 1. If a
              timely objection is not filed, the Court may cancel the hearing and enter the proposed Order
              without further notice.

                             DATED this 18th day of January, 2019.

                                                         TONKON TORP LLP


                                                         By /s/ Timothy J. Conway
                                                            Timothy J. Conway, OSB No. 851752
                                                            Ava L. Schoen, OSB No. 044072
                                                            Attorneys for B & J Property Investments, Inc.




              I hereby certify that on January 18, 2019 a copy of the foregoing Notice was served on all
              creditors and all parties (including those requesting special notice) as listed on the Court's
              records that were obtained on January 17, 2019 (a copy of which is attached to the original
              document filed with the Bankruptcy Court) by mailing copies thereof in a sealed, first-class
              postage prepaid envelope, addressed to each party’s last known address and depositing in the
              U.S. Mail at Portland Oregon. ECF participants were automatically served through the
              Court’s CM/ECF system on January 18, 2019.

                                                         TONKON TORP LLP


                                                         By /s/ Timothy J. Conway
                                                            Timothy J. Conway, OSB No. 851752
                                                            Ava L. Schoen, OSB No. 044072
                                                            Attorneys for B & J Property Investments, Inc.




      Page 2 of 2 - NOTICE OF DEBTOR’S INTENT TO REJECT COMMERCIAL LEASE AND
                    AUTHORIZE USE AND OPERATION OF PROPERTY AS RV PARK AND SELF-
                    STORAGE FACILITY       Tonkon Torp LLP
                                                    888 SW Fifth Ave., Suite 1600
038533/00001/9140802v1
                                                         Portland, OR 97204
                                                           503.221.1440
                               Case 19-60138-pcm11                Doc 10            Filed 01/18/19
Label Matrix for local noticing         B. & J.Property Investments, Inc.               405 E 8th Ave #2600
0979-6                                  4490 Silverton Rd. NE                           Eugene, OR 97401-2725
Case 19-60138-pcm11                     Salem, OR 97305-2060
District of Oregon
Eugene
Thu Jan 17 17:05:06 PST 2019
A1 Straight                             Aaron Abbott                                    Aaron Cisneros & Gina Valtierra
1745 Barnes Avenue SE                   12119 Romar St                                  4490 Silverton Rd. NE #29
Salem, OR 97306-1051                    Redding, CA 96003-0768                          Salem, OR 97305-2060



Aaron Dowell                            Aaron Gibson                                    Aaron Rudishauser
4490 Silverton Rd. NE #84               4202 Riverdale Rd. SE                           5355 River Rd. N #80
Salem, OR 97305-2060                    Salem, OR 97302-9787                            Keizer, OR 97303-8312



Ace Cummings                            Ace Cummings (dsd)                              Action Drain
4490 Silverton Rd. NE                   c/o Sandra Christensen                          3690 Kashmir Way SE
Salem, OR 97305-2060                    2232 42nd Ave. Unit 115                         Salem, OR 97317-9315
                                        Salem, OR 97317-6583


Adam Knox                               Adell Kellogg                                   Adelle Kellogg
4635 Janice Ave. NE                     4490 Silverton Rd. NE                           2200 Lancaster Dr. SE #1B
Salem, OR 97305-3145                    Salem, OR 97305-2060                            Salem, OR 97317-6254



Alan Anson                              Alan C Mcneill                                  Alan Tiedeman
1940 Lana Ave. NE #7                    14283 Anglers Ln #2                             PO Box 20291
Salem, OR 97301-0144                    Warsaw, MO 65355-3970                           Keizer, OR 97307-0291



Albert L Koehler                        Albert Madding                                  Albert Reyes
3700 Hagers Grove Rd. SE                375 Cameo St. NW                                4490 Silverton Rd. NE
E17                                     Salem, OR 97304-3019                            Salem, OR 97305-2060
Salem, OR 97317-6100


Alberto Vazquez                         Albion C Bean                                   Alex and Janet Crook
6510 Silverton Rd. NE                   4490 Silverton Rd. NE #147                      6040 N. 21st Dr.
Salem, OR 97305-3828                    Salem, OR 97305-2060                            Phoenix, AZ 85015-1920



Alfred Anderson                         Alfred and Elsie Burrows                        Alice Clack
4490 Silverton Rd. NE #3                PO Box 592                                      4882 Lancaster Dr. NE
Salem, OR 97305-2060                    Reedsport, OR 97467-0592                        Salem, OR 97305-5304



Alice T Funkhouser                      AllAmerican Insurance                           Allan Musm
4490 Silverton Rd. NE                   POB 758554                                      1846 Claxter
Salem, OR 97305-2060                    Topeka, KS 66675-8554                           Keizer, OR 97303-2432



                                  Case 19-60138-pcm11             Doc 10    Filed 01/18/19
Allan Wederski                    Allen C Ray                                   Allen Clark
419 Monmouth Ave. S               4490 Silverton Rd. NE                         2478 Lansing Ave
Monmouth, OR 97361-2113           Salem, OR 97305-2060                          Salem, OR 97301-8075



Allen Ray                         Allen Ray                                     Allyson Stevens
4490 Silverton Rd. NE             4490 Silverton Rd. NE #121                    4490 Silverton Rd. NE #76
Salem, OR 97305-2060              Salem, OR 97305-2060                          Salem, OR 97305-2060



Alonso Vbense                     Alyssa L. Wise                                Amanda Correa
912 Locust St                     628 N. Bear Creek Rd.                         4490 Silverton Rd. NE #30
Farmington, MN 55024-1736         Otis, OR 97368-9808                           Salem, OR 97305-2060



Amanda Crawford                   Amanda Gilbert                                Amanda Heaven
4190 Campus Loop NE               5 N Russell St                                4490 Silverton Rd. NE
Salem, OR 97305-2183              Milton Frwtr, OR 97862-1815                   Salem, OR 97305-2060



Amber Mullins                     American Funds                                Amy Maxwell
22285 S Poplar Rd.                POB 6007                                      5245 Snowflake St. SE
Estacada, OR 97023-7612           Indianapolis, IN 46206-6007                   Salem, OR 97306-1177



Ana Hernandez                     Ana Hernandez & Selena Gallardo               Ana M Montes
520 Baldwin Ave. NE               4490 Silverton Rd. NE                         4490 Silverton Rd. NE #68
Salem, OR 97301-4923              Salem, OR 97305-2060                          Salem, OR 97305-2060



Anadeliz Vasquez Sosa             Andrea Jones                                  Andrew Colyer
3569 Silverpark Place NE          4490 Silverton Rd. NE                         4155 47th Ave. NE
Salem, OR 97305-2076              Salem, OR 97305-2060                          Salem, OR 97305-3604



Andrew Payne                      Andrew S Thompson                             Andrew Staggs
4490 Silverton Rd. NE #18         573 45th Pl. SE                               4490 Silverton Rd. NE #30
Salem, OR 97305-2060              Salem, OR 97317-5702                          Salem, OR 97305-2060



Andrew V Mekemson                 Andy Oliva                                    Angel Castelan
4490 Silverton Rd. NE             4490 Silverton Rd. NE                         5113 Silver Loop NE
Salem, OR 97305-2060              Salem, OR 97305-2060                          Salem, OR 97305-2379



Angel McNeil                      Angela & Michael Tull-Fowler                  Angela Gomez
4171 Market St. NE Apt H          331 Lone Oaks Loop                            4747 San Carlos Ct. NE
Salem, OR 97301-2055              Silverton, OR 97381-1470                      Salem, OR 97305-2633



                            Case 19-60138-pcm11           Doc 10    Filed 01/18/19
Angela Houck                       Angela Jean Zapata                             Angela Martin
4490 Silverton Rd. NE              4490 Silverton Rd. NE #40                      4490 Silverton Rd. NE #48
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-2060



Angelia Vazquez                    Angelina Keyser                                Angeline Frye
23 Rosewood Dr. #2 NW              4490 Silverton Rd. NE                          1375 Mill St. #B318
Salem, OR 97304                    Salem, OR 97305-2060                           Reno, NV 89502-0620



Angie Peschel                      Ann K Wilson                                   Ann M Heath
5125 Valley View Rd. SE            4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Turner, OR 97392-9554              Salem, OR 97305-2060                           Salem, OR 97305-2060



Ann Michelle Williams              Anna Hernandez                                 Anna Montgomery
1145 Nebraska Ave. NE              4490 Silverton Rd. NE                          255 N 18th St. #5
Salem, OR 97301-1232               Salem, OR 97305-2060                           St Helens, OR 97051-1762



Anne Deller                        Annette D Turner                               Annette Turner
1801 Green St. Apt 3L              21092 Us Highway 271                           4490 Silverton Rd. NE
Harrisburg, PA 17102-2217          Gladewater, TX 75647-9702                      Salem, OR 97305-2060



Annie D Goodson                    Annie Elkins                                   Annie Goodson
4490 Silverton Rd. NE #41          695 Orchard Heights Rd.                        949 Old River Road # D-1
Salem, OR 97305-2060               Apt 153                                        Friendsville, MD 21531-2056
                                   Salem, OR 97304-3173


Anthony A Archer                   Anthony A. Archer                              Anthony N Osborne
4986 Chan St. S                    4490 Silverton Rd. NE #153                     4490 Silverton Rd. NE #144
Salem, OR 97306-2412               Salem, OR 97305-2060                           Salem, OR 97305-2060



Anthony Osborne                    Antoinette Vanvarden                           Antonio Arellano Aguiar
4490 Silverton Rd. NE #136         4490 Silverton Rd. NE                          4449 Samantha NE
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-4712



April & Frank Moore                April Allen                                    April Legler
PO Box 656                         184 Tripletree Circle N                        785 41st Pl NE
The Dalles, OR 97058-0656          Keizer, OR 97303-4874                          Salem, OR 97301-3013



Archie & Phyllis Morgan            Arland Williams                                Arlene Combs & Erick Thompson
4490 Silverton Rd. NE              3258 North Duane Way                           4490 Silverton Rd. NE
Salem, OR 97305-2060               Boise, ID 83713-1937                           Salem, OR 97305-2060



                             Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Arlene Trujillo                    Arnulfo Gonzales                             Arthur Patenaude
5121 Copper Creek Loop NE          1795 Cottage St. SE - Apt 1                  4490 Silverton Rd. NE
Salem, OR 97305-2371               Salem, OR 97302-3071                         Salem, OR 97305-2060



Arturo Grave Burgue                Arturo Grave Burgueno                        Ashley Carter
4490 Silverton Rd. NE              4490 Silverton Rd. NE                        1407 Park Ave. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                         Salem, OR 97301-1648



Ashley Hogg                        Ashlynn Davis                                Atilan Davalos
4490 Silverton Rd. NE              3873 Hermosa Ct. NE                          2947 Mendacino Dr. NE
Salem, OR 97305-2060               Salem, OR 97317                              Salem, OR 97305-2977



Augustin Ramirez                   B A Christoffersen                           BC Towing
3529 Silverpark Pl NE              4490 Silverton Rd. NE                        POB 2866
Salem, OR 97305-2026               Salem, OR 97305-2060                         Salem, OR 97308-2866



Babette Frutos                     Barbara Bauer                                Barbara Dennison
4490 Silverton Rd. NE              4490 Silverton Rd. NE #146                   4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                         Salem, OR 97305-2060



Barbara Geno                       Barbara J Brown                              Barbara Mendoza
410 Hollywood Way #1               4490 Silverton Rd. NE #130                   5063 Silverton Rd. NE
Sitka, AK 99835-7456               Salem, OR 97305-2060                         Salem, OR 97305-3252



Barnes Randylyn                    Ben D Marshall                               Benita Hoover
POB 1212                           4490 Silverton Rd. NE                        4490 Silverton Rd. NE #76
Estacada, OR 97023-1212            Salem, OR 97305-2060                         Salem, OR 97305-2060



Benjamin Arias                     Benjamin L Bridges                           Bennett Orender
4490 Silverton Rd. NE #105         734 Denver Pl. NE                            620 N 4th St.
Salem, OR 97305-2060               Salem, OR 97301-3002                         Aumsville, OR 97325-8942



Bernice Appleby                    Bernice Schwartz                             Better Business Management, Inc.
1542 Hummingbird Lane              4490 Silverton Rd. NE #80                    4490 Silverton Rd. NE
Stayton, OR 97383-9204             Salem, OR 97305-2060                         Salem, OR 97305-2060



Betty Crandall                     Betty G Burns                                Betty Kites
5913 B St. SE                      916 Well St                                  6346 Landsend NE
Turner, OR 97392-9734              Silverton, OR 97381-1341                     Salem, OR 97305-9686



                             Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Betty Rae Stephanson                      Betty Rehder                                     Beverly & George O’Brien
2217 Chemeketa St. NE                     4490 Silverton Rd. NE #71                        59075 Upper Imnaha Road
Salem, OR 97301-4419                      Salem, OR 97305-2060                             Imnaha, OR 97842-8111



Beverly J Gibson                          Beverly and Anthony Walls                        Bianca Esquer
4490 Silverton Rd. NE #117                215 SE Fir Villa Rd.                             3248 Felina Ave. NE #111
Salem, OR 97305-2060                      Dallas, OR 97338-9200                            Salem, OR 97301-1365



Bill Bowser                               Bill Hubler                                      Billy Wolfe
4490 Silverton Rd. NE                     4490 Silverton Rd. NE #131                       826 W Capitol Ave
Salem, OR 97305-2060                      Salem, OR 97305-2060                             West Sacramento, CA 95691-2712



Birdie Strickland                         Blaine Vitaris                                   Bob & Wanda Anderson
1114 East Lancaster Blvd.                 4490 Silverton Rd. NE #21                        4490 Silverton Rd. NE #14
Lancaster, CA 93535-2754                  Salem, OR 97305-2060                             Salem, OR 97305-2060



Bob Babbitt                               Bob Barley                                       Bob Duvall
4490 Silverton Rd. NE                     4662 BeaverBrook Ct SE                           4490 Silverton Rd. NE
Salem, OR 97305-2060                      Salem, OR 97317-5901                             Salem, OR 97305-2060



Bob and Donna Barley                      Bobbie J Tiden                                   Bobby J Springer
4662 BeaverBrook Ct SE                    4490 Silverton Rd. NE                            3149 7th Pl. #21
Salem, OR 97317-5901                      Salem, OR 97305-2060                             Salem, OR 97303-5287



Bobby S Shackelford                       Bobby Shackelford                                Bobby Springer
1018 Leeward Ct. N                        4490 Silverton Rd. NE #37                        3149 7th Pl NE Apt 238
Keizer, OR 97303-6395                     Salem, OR 97305-2060                             Salem, OR 97303-5093



Boge John                                 Brad Pribble                                     Bradley K. Toman
3950 Holt Loop NE                         4490 Silverton Rd. NE                            4094 Ibex St. NE
Salem, OR 97305-3293                      Salem, OR 97305-2060                             Salem, OR 97305-2131



Brady Bennett                             Brady Mertz                                      Brandi Dyer
4490 Silverton Rd. NE #103                Brady Mertz PC                                   1140 NW Warrenton Dr.
Salem, OR 97305-2060                      345 Lincoln St. SE                               B27
                                          Salem, OR 97302-4349                             Warrenton, OR 97146-9335


Brandon & Billie Brownlee Kassner         Brandon Burton & Margaret Campbell               Brandy Neal
811 S Water St. # 25                      4490 Silverton Rd. NE #2                         4490 Silverton Rd. NE
Silverton, OR 97381-2362                  Salem, OR 97305-2060                             Salem, OR 97305-2060



                                    Case 19-60138-pcm11            Doc 10      Filed 01/18/19
Brenda C Moore                       Brenda Meyer                                   Brenda Meyer
4236 Vernon Loop                     3338 Turner Rd.                                893 25th St
Salem, OR 97305-2842                 Salem, OR 97302-2036                           Salem, OR 97301-5077



Brett & Sophia Adamson               Brett R Penter                                 Brian & Jayne Esplin
2532 Santiam HWY PMB #160            1433 Trade St                                  4490 Silverton Rd. NE #32
Albany, OR 97322-5211                Salem, OR 97301-6341                           Salem, OR 97305-2060



Brian J Pilkenton                    Brian Pilkenton                                Brianna Griffin
995 5th St. NE                       4409 Bren Loop NE                              1785 Winter St. NE
Salem, OR 97301-1242                 Salem, OR 97305-2794                           Salem, OR 97301-7153



Brianna Jones & Todd Puckett         Brooks Cooper                                  Bruce & Linda Jones
4490 Silverton Rd. NE #87            Draneas & Hughlin, P.C.                        2232 42nd Ave. SE #408
Salem, OR 97305-2060                 4949 Meadows Rd., Ste. 400                     Salem, OR 97317-6242
                                     Lake Oswego, OR 97035-3164


Bruce Ives & Donna Hulon             Bruce Kepford                                  Bruce W Ives
4490 Silverton Rd. NE #81            6601 Brooklake Rd. NE                          4490 Silverton Rd. NE #81
Salem, OR 97305-2060                 Salem, OR 97305-9764                           Salem, OR 97305-2060



Bryan Martin                         Bud A Waterman                                 Bud and Ginny Waterman
4490 Silverton Rd. NE #45            4490 Silverton Rd. NE                          5975 Trail Ave. NE #104
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Keizer, OR 97303-4075



Burt Leroy Search                    Byron Weber                                    C Foster
17115 Faun Lane                      309 Lancaster Dr. Rm 13                        4490 Silverton Rd. NE
LaPine, OR 97739-8800                Salem, OR 97301-4485                           Salem, OR 97305-2060



Calvin & Cindy Butcher               Calvin Brock                                   Calvin Butcher
4490 Silverton Rd. NE #92            4490 Silverton Rd. NE                          4490 Silverton Rd. NE #92
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Salem, OR 97305-2060



Calvin D Butcher                     Cameron Cruikshank                             Cameron Harvey Graber
4490 Silverton Rd. NE #92            1258 39th Ave NE                               1149 Norway Ave. NE
Salem, OR 97305-2060                 Salem, OR 97301-1845                           Salem, OR 97301-7837



Camilo Vasquez                       Campos Eluviel Velasquez                       Candie A Marshall
3734 Osborn Ave. NE                  PO Box 7632                                    1000 S Highway 395
Salem, OR 97301-4704                 Salem, OR 97303-0119                           Hermiston, OR 97838-2663



                               Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Candy Dawn Reckard                Candy Siegel                                  Candy Siegel
1365 Market St. NE                13020 184th St. NE                            4490 Silverton Rd. NE #125
Salem, OR 97301-1364              Arlington, WA 98223-7945                      Salem, OR 97305-2060



Carl Headrick                     Carl Keller & Suzette Downey                  Carol Bruch
167 Macedonia Rd.                 4490 Silverton Rd. NE                         610 SW 9th St.
San Acacia, NM 87831-4717         Salem, OR 97305-2060                          Sublimity, OR 97385-9613



Carol Granno                      Carol L. Graham                               Carol L. Graham
1225 Cand/ewood Dr                4490 Silverton Rd. NE #3                      4490 Silverton Rd. NE #4
Keizer, OR 97303-4126             Salem, OR 97305-2060                          Salem, OR 97305-2060



Carol Larsen                      Carrie Lockwood / Mosqueda                    Cary Gene Mccold
POB 8214                          22034 Camellia Ave. NE                        3239 Williams Ave. NE
Salem, OR 97303-0281              Aurora, OR 97002-9757                         Salem, OR 97301-0861



Casey Charles Chavez              Cash and Carry                                Cassandra Brown
4490 Silverton Rd. NE #16         1355 Salem Industrial Dr. NE                  1798 4th St. NE
Salem, OR 97305-2060              Salem, OR 97301-0370                          Salem, OR 97301-6423



Cassandra Brown                   Cassandra Clayburg                            Catherine Messner
2685 Quinaby Rd NE                4490 Silverton Rd. NE #89                     944 E 14th Ave
Salem, OR 97303-9745              Salem, OR 97305-2060                          Lafayette, OR 97127-9659



Cathryn Smith                     Cathryn Smith                                 Cathryn Smith
16618 N Canterbury Dr             2124 W. Wood Dr.                              241 Knotty Ln
Phoenix, AZ 85023-3676            Phoenix, AZ 85029-1538                        San Antonio, TX 78233-5237



Cathy L Phillips                  Cecil Beckstead                               Cecilia G Garcia
4490 Silverton Rd. NE             4490 Silverton Rd. NE #123                    4490 Silverton Rd. NE #111
Salem, OR 97305-2060              Salem, OR 97305-2060                          Salem, OR 97305-2060



Ceicel Funkhouser                 Century Link                                  Centurylink
4490 Silverton Rd. NE             POB 21155                                     POB 91155
Salem, OR 97305-2060              Seattle, WA 98111-9255                        Seattle, WA 98111-9255



Ceri Cresswell                    Cesar Sanchez                                 Chad Tucker
4490 Silverton Rd. NE #52         4490 Silverton Rd. NE #66                     2114 Rock Ledge Dr. NE
Salem, OR 97305-2060              Salem, OR 97305-2060                          Keizer, OR 97303-1807



                            Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Chad Tucker                                  Charity and Joseph Araujo                         Charles Black
4746 Pennsylvania Ave. SE                    581 Lancaster Dr SE #144                          309 Gwendolyn Loop NE
Salem, OR 97317-5756                         Salem, OR 97317-5642                              Salem, OR 97301-6946



Charles Cooper                               Charles Evans                                     Charles Hollon & Cheryl Manning
4490 Silverton Rd. NE #103                   4915 Swegle Rd. NE #28                            4490 Silverton Rd. NE
Salem, OR 97305-2060                         Salem, OR 97301-2121                              Salem, OR 97305-2060



Charles Lemoine                              Charles Tate                                      Charles W Elmore
18538 Surcingle Ct. SE                       4490 Silverton Rd. NE #71                         8628 Bronco Dr. SE
Yelm, WA 98597-9049                          Salem, OR 97305-2060                              Salem, OR 97317-9125



Charles and Peggy Payton                     Charlie D Deceasar                                Charlie J Ortega
43956 Old Wingville Rd.                      4490 Silverton Rd. NE                             4600 Peck Dr
Baker City, OR 97814-8245                    Salem, OR 97305-2060                              Klamath Falls, OR 97603-6749



Charlton Watson                              Charro Moe                                        Chateau Locks
159 S. 10th Ave., Brighton, CO 80601         3214 Comber Ct NE                                 1820 47th Terrace East
Brighton, CO 80601-2209                      Salem, OR 97305-2727                              Bradenton, FL 34203-3773



Chelsea Mespelt                              Cheri Lindsey                                     Cheryl Lindsey
4490 Silverton Rd. NE #128                   4490 Silverton Rd. NE #152                        118 Plantation Way
Salem, OR 97305-2060                         Salem, OR 97305-2060                              Hawthorne, FL 32640-5664



Cheryl Nolan                                 Cheryl Nolan (dsd)                                Cheryl Nolan (dsd)
4490 Silverton Rd. NE                        c/o Christopher Nolan SID #13205841               c/o Gary Nolan
Salem, OR 97305-2060                         Oregon State Correctional Inst.                   1348 Lee St. SE
                                             3405 Deer Park Dr SE                              Salem, OR 97302-1451
                                             Salem, OR 97310-9385

Chester A Moore                              Chester Willis                                    Chris Bean
4490 Silverton Rd. NE                        1310 7th Ave. N                                   4660 Franklin Blvd #14
Salem, OR 97305-2060                         Great Falls, MT 59401-1616                        Eugene, OR 97403-2446



Chris Jones                                  Chris Morris                                      Christi A Gjonnes
15803 Ne 4th Circle                          POB 24                                            4490 Silverton Rd. NE
Vancouver, WA 98684-3334                     Mt Angel, OR 97362-0024                           Salem, Or 97305-2060



Christian & Heidi Jackman Hatchell           Christian A Hatchell                              Christian E Maheux
4645 Swegel Rd. NE                           4645 Swegle Rd. NE                                139 S Main St. Bldg II
Salem, OR 97301-2015                         Salem, OR 97301-2015                              Laconia, NH 03246-3800



                                       Case 19-60138-pcm11             Doc 10      Filed 01/18/19
Christian Hatchell & Heidi Jackman         Christian Kennedy                               Christina Ballrot
4490 Silverton Rd. NE #33                  4490 Silverton Rd. NE #77                       2155 Robins Lane SE #44
Salem, OR 97305-2060                       Salem, OR 97305-2060                            Salem, OR 97306-2742



Christina D Desanto                        Christina Louthan                               Christina Ruston
2019 Kent Ct                               589 Greenwood Dr. NE #41                        4490 Silverton Rd. NE
Stayton, OR 97383                          Keizer, OR 97303-4656                           Salem, OR 97305-2060



Christine Lawhorn                          Christine Bulk                                  Christine Cann
4990 Wind Stone Way NE                     4490 Silverton Rd. NE #156                      745A Holley Glen Rd.
Salem, OR 97301-2979                       Salem, OR 97305-2060                            Priest River, ID 83856



Christine Davis                            Christine Stahler                               Christopher Bean
4490 Silverton Rd. NE                      1889 Highway Ave. NE                            170 Old Town Rd
Salem, OR 97305-2060                       Unit F                                          Three Forks, MT 59752-9715
                                           Salem, OR 97301-0158


Christopher Bloom                          Christopher H Wilhelm                           Christopher Hunter
PO Box 1307                                628 N Bear Creek Rd.                            4475 Lone Oak Rd. SE
Tillamook, OR 97141-1307                   Otis, OR 97368-9808                             Salem, OR 97302-4838



Christopher J Hunter                       Christopher L Ruston                            Christopher Stahler
4490 Silverton Rd. NE #132                 1889 Highway Ave. NE                            4490 Silverton Rd. NE
Salem, OR 97305-2060                       Salem, OR 97301-0158                            Salem, OR 97305-2060



Christopher Weber                          Christopher and Christina Stahler               Christy Horton
4490 Silverton Rd. NE                      4455 Silverton Rd. NE                           4490 Silverton Rd. NE #29
Salem, OR 97305-2060                       Salem, OR 97305-2061                            Salem, OR 97305-2060



Chuck Elmore                               Cindy Joiner                                    Cindy Joiner
POB 18344                                  3360 Hadley St. NE                              HC 61 Box 48
Salem, OR 97305-8344                       Salem, OR 97301-7719                            Ramah, NM 87321-9603



Cindy S Templeton                          (p)CITY OF SALEM LEGAL DEPARTMENT               Clarence Clarence
5050 N Briarwood Ci                        CITY ATTORNEY                                   4490 Silverton Rd. NE #61
Keizer, OR 97303-7532                      555 LIBERTY STREET SE                           Salem, OR 97305-2060
                                           ROOM 205
                                           SALEM OR 97301-3513

Clarence Porter                            Clarence Wayne Johnson                          Clayton Coats
341 NW 2nd St. #184                        4490 Silverton Rd. NE #61                       2815 Raleigh Ct. SE
Lawton, OK 73507-7020                      Salem, OR 97305-2060                            Albany, OR 97322-5759



                                     Case 19-60138-pcm11           Doc 10      Filed 01/18/19
Clayton Moss                       Clenton Turner                                Cleo M Fain
4490 Silverton Rd. NE #16          4490 Silverton Rd. NE #63                     4490 Silverton Rd. NE #3
Salem, OR 97305-2060               Salem, OR 97305-2060                          Salem, OR 97305-2060



Clifford Evorderstrass             Clifford lken                                 Clyde R Eli
4490 Silverton Rd. NE #150         82015 S Santa Fe                              218 Bellevue Dr. #70
Salem, OR 97305-2060               Littleton, CO 80120                           Aumsville, OR 97325-9458



Cody & Ashley Wendel               Cody & Lisa Julian Sandquist                  Cody & Zoe Keller
4490 Silverton Rd. NE #42          4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                          Salem, OR 97305-2060



Colby Stacey                       Colby and Danielle Klinger                    Colleen Larson
573 45th PL SE                     9300 SE Starr Quarry Rd.                      4490 Silverton Rd. NE
Salem, OR 97317-5702               Amity, OR 97101-2134                          Salem, OR 97305-2060



(p)COLUMBIA CREDIT UNION           Comcast Business                              Connie Bedford
P O BOX 324                        POB 34744                                     3689 Beverly Ave. #4
VANCOUVER WA 98666-0324            Seattle, WA 98124-1744                        Salem, OR 97305-4605



Connie L Beaulieu                  Conrado Vasquez                               Consolidated Supply Co.
4490 Silverton Rd. NE              2322 Northgate Ave. NE                        POB 5788
Salem, OR 97305-2060               Salem, OR 97301-0342                          Portland, OR 97228-5788



Constance M Morales                Coquille Rex                                  Cordia Geary
4490 Silverton Rd. NE #12          710 27th St. NW                               1415 4th St. NE
Salem, OR 97305-2060               Corvallis, OR 97330-5225                      Salem, OR 97301-6417



Cordia Geary                       Coreen Healon                                 Corey Anderson
1901 Highway Ave. NE Apt C         870 Jev Court NW                              4490 Silverton Rd. NE #99
Salem, OR 97301-0164               Salem, OR 97304-2652                          Salem, OR 97305-2060



Corey Bishop                       Coy Thomas                                    Craig Elmore
4490 Silverton Rd. NE              4490 Silverton Rd. NE #19                     3606 Homedale
Salem, OR 97305-2060               Salem, OR 97305-2060                          Klamath Falls, OR 97603-6886



Craig Johnson                      Craig Siepel                                  Craig Turner
716 Plymouth Dr. NE                4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Keizer, OR 97303-4958              Salem, OR 97305-2060                          Salem, OR 97305-2060



                             Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Craig Turner                          Craig Wooldridge                               Crystal Davis
4490 Silverton Rd. NE #83             1825 Melrose Rd.                               2810 Fisher Rd. NE
Salem, OR 97305-2060                  Roseburg, OR 97471-9637                        Salem, OR 97305-1390



Crystal Lynn Butts                    Cs Runkle                                      Curtis Lee Gillam
5465 Commercial St. SE #54            4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97306-1154                  Salem, OR 97305-2060                           Salem, OR 97305-2060



Custom Electric                       Cynthia Barrett                                Cynthia Powers
POB 464                               4490 Silverton Rd. NE #122                     4490 Silverton Rd. NE #151
Aumsville, OR 97325-0464              Salem, OR 97305-2060                           Salem, OR 97305-2060



DEX Media                             Dafni E Willis                                 Dafni Willis
Dex Media Attn: Client Care           829 Catherine Pl #2                            6768 Carribean Lane - Apt B
1615 Bluff City Highway               New Albany, IN 47150-3155                      Louisville, KY 40219-2262
Bristol, TN 37620-6055


Dagny A Brown                         Dale & Benita Hoover                           Dale Eugene Graybeal
2400 Haworth Ave #2                   4490 Silverton Rd. NE #76                      4490 Silverton Rd. NE
Newberg, OR 97132-1392                Salem, OR 97305-2060                           Salem, OR 97305-2060



Dale Hoover                           Dale J Halverson                               Dale McAllister
4490 Silverton Rd. NE #3              4490 Silverton Rd. NE                          21190 Swedetown Rd
Salem, OR 97305-2060                  Salem, OR 97305-2060                           Clatskanie, OR 97016-2628



Dalton Bedient                        Dan & Deb Nelson                               Dan Alcorn
4490 Silverton Rd. NE                 9952 Nusom Rd. NE                              4490 Silverton Rd. NE #23
Salem, OR 97305-2060                  Silverton, OR 97381-9317                       Salem, OR 97305-2060



Dan C/O Jennifer Mason Loftis         Dan Gust                                       Dan Reeves
POB 656                               4490 Silverton Rd. NE                          4490 Silverton Rd. NE #78
Pacific City, OR 97135-0656           Salem, OR 97305-2060                           Salem, OR 97305-2060



Dan W Heinzman                        Dan W Sherry                                   Dana R Beck
6335 Portal Way                       4490 Silverton Rd. NE                          1060 W. Locust St.
Ferndale, WA 98248-8316               Salem, OR 97305-2060                           Stayton, OR 97383-1137



Daniel Reeves                         Daniel & Brandy Loveless                       Daniel Ackerman
1840 24th St.                         4490 Silverton Rd. NE                          2286 Electric St. SE
Salem, OR 97301-8148                  Salem, OR 97305-2060                           Salem, OR 97302-1227



                                Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Daniel G Romero                         Daniel L Gust                                  Daniel Paul Barnes
4490 Silverton Rd. NE                   4490 Silverton Rd. NE #145                     4490 Silverton Rd. NE #113
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97305-2060



Daniel Peck                             Daniel Roach                                   Daniel Roach
66 E Shields St                         4490 Silverton Rd. NE #128                     4490 Silverton Rd. NE #62
Newark, OH 43055-5828                   Salem, OR 97305-2060                           Salem, OR 97305-2060



Daniel S. Bird                          Daniel Spiger                                  Danielle Diggins
1009 Trosper Trace                      5119 NE 32nd Ave                               5233 Sunnyview Rd. NE
Quinlan, TX 75474-4373                  Portland, OR 97211-6939                        Salem, OR 97305-3258



Danielle N Cook                         Daren Stanley                                  Darin Robertson
9300 SE Starr Quarry Rd.                616 Cherry St.                                 1164 Madison St. NE
Amity, OR 97101-2134                    Crossett, AR 71635                             Salem, OR 97301-7861



Darlene L Grove                         Daron Prara                                    Darrin J Olson
4490 Silverton Rd. NE                   4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97305-2060



Dave Schmutzler                         David & Alexandreah Mason                      David & Andrea Reaves
4490 Silverton Rd. NE #151              4490 Silverton Rd. NE #11                      4490 Silverton Rd. NE
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97305-2060



David & Kaweheonalani Schlenker         David & Rose Smith                             David A Dockler
2122 S. Stanford St.                    4490 Silverton Rd. NE                          4490 Silverton Rd. NE #72
Nampa, ID 83686-2944                    Salem, OR 97305-2060                           Salem, OR 97305-2060



David Allen Stout                       David Allison                                  David Allison
878 Tierra Dr. NE                       400 3rd Ave. E                                 4733 Portland Rd. NE Unit# 47
Salem, OR 97301-3010                    Jerome, ID 83338-2418                          Salem, OR 97305-1784



David Balcom                            David Barnes                                   David Cupp Jr
4490 Silverton Rd. NE                   4490 Silverton Rd. NE #85                      2732 Hyacinth St. NE
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97301-3145



David Docker                            David Dockler                                  David Dugan
4490 Silverton Rd. NE #89               4490 Silverton Rd. NE #72                      4490 Silverton Rd. NE #64
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97305-2060



                                  Case 19-60138-pcm11             Doc 10   Filed 01/18/19
David George                          David Goldblatt                                David Gourley
4490 Silverton Rd. NE #106            811 S. Water St. Apt #9                        3538 Silverpark Pl
Salem, OR 97305-2060                  Silverton, OR 97381-2358                       Salem, OR 97305-2069



David Heckman                         David Hunt                                     David Koenig
4490 Silverton Rd. NE                 4490 Silverton Rd. NE #156                     4490 Silverton Rd. NE #129
Salem, OR 97305-2060                  Salem, OR 97305-2060                           Salem, OR 97305-2060



David L Straw                         David M Riley                                  David Maerz
760 Arrow Leaf Pl                     4490 Silverton Rd. NE                          20574 Wyeth Ave
Harrisburg, OR 97446-9684             Salem, OR 97305-2060                           Caldwell, ID 83605-8118



David Maxwell                         David Maxwell                                  David McCready
29856 Santiam Terrace Rd.             491 Powderhorn Ct. SE                          4257 Paintbrush Ct. NE
Lebanon, OR 97355-9339                Salem, OR 97317-5261                           Salem, OR 97305-2389



David Nelson                          David Nelson                                   David Pink
101 Edwards Rd. S. - Unit #14         2803 Riverwood Ln Nw                           4490 Silverton Rd. NE
Monmouth, OR 97361-1737               Rochester, MN 55901-2369                       Salem, OR 97305-2060



David S Goldblatt                     David Shepard                                  David Straw
4490 Silverton Rd. NE #103            4490 Silverton Rd. NE #32                      111 Whitson Lane
Salem, OR 97305-2060                  Salem, OR 97305-2060                           Myrtle Creek, OR 97457-9776



David Tavernier                       David Temple                                   David Vice
4490 Silverton Rd. NE #31             1696 Yosemite St. E                            827 E. Queen Ave.
Salem, OR 97305-2060                  Monmouth, OR 97361-1874                        Spokane, WA 99207-3361



David W Rice                          David and Karen Neal                           Dawn Hernandez
4490 Silverton Rd. NE                 775 Denver Pl NE                               3659 Whiteoak Ct. NE
Salem, OR 97305-2060                  Salem, OR 97301-3003                           Salem, OR 97305-1474



Dawn L Reyes                          Dawn M Vanvarden                               Dawn Vinogradoff
4490 Silverton Rd. NE                 4490 Silverton Rd. NE                          3824 Partridge Ln. NE
Salem, OR 97305-2060                  Salem, OR 97305-2060                           Keizer, OR 97303-4760



Dawn Whitesides                       Dean Robert                                    Dean Veneman
2119 C St #3                          4490 Silverton Rd. NE #32                      4490 Silverton Rd. NE #57
Washougal, WA 98671-2414              Salem, OR 97305-2060                           Salem, OR 97305-2060



                                Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Deanna Conquest                        Deanna Thomas                                Deb Woods
4490 Silverton Rd. NE #119             4745 El Cedro St. NE                         4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97305-2520                         Salem, OR 97305-2060



Debbi Weiler                           Debbie Bigelow                               Debbie Boyer
4490 Silverton Rd. NE #47              5147 NE 24th Ave.                            4058 Liberty Rd. S
Salem, OR 97305-2060                   Gainesville, FL 32609-2674                   Salem, OR 97302-6660



Debbie Quintall                        Debbie Quintall                              Debby R Woods
4433 Durbin Ave. SE                    4490 Silverton Rd. NE #21                    4490 Silverton Rd. NE #26
Salem, OR 97317-5610                   Salem, OR 97305-2060                         Salem, OR 97305-2060



Deborah A Jones                        Deborah A Wall                               Deborah Millar
933 York St #34                        4490 Silverton Rd. NE #134                   612 N. Cascade Dr. #86
Aumsville, OR 97325-9474               Salem, OR 97305-2060                         Woodburn, OR 97071-3051



Deborah Nofziger                       Deborah Wall                                 Deborah and Douglas Quintall
General Delivery                       4490 Silverton Rd. NE #134                   4433 Durbin Ave. SE
Salem, OR 97301-9999                   Salem, OR 97305-2060                         Salem, OR 97317-5610



Debra Berman                           Debra Britton                                Debra Carns
3602 El Dorado Loop St. SE             4490 Silverton Rd. NE #96                    1150 Waller St. SE Apt 11
Salem, OR 97302-9737                   Salem, OR 97305-2060                         Salem, OR 97302-2974



Debra Covack                           Debra Glass                                  Debra Leigh Nielsen
3745 Bolivar Ave                       4827 Eastlake Ct NE                          2705 Alberta Ave. NE
North Highlands, CA 95660-4351         Salem, OR 97305                              Salem, OR 97301-1630



Debra Marasco-McNulty                  Debra Montgomery                             Debra Osborne
616 Nickerson Rd                       4490 Silverton Rd. NE #13                    211 Lewis St.
Paso Robles, CA 93446-2742             Salem, OR 97305-2060                         Silverton, OR 97381-1629



Debra Stava                            Delores Smith                                Delores Sullivan
3437 Hawthorne Ave. NE #20             4490 Silverton Rd. NE                        1935 Salem-Dallas Hwy NW #12
Salem, OR 97301-8580                   Salem, OR 97305-2060                         Salem, OR 97304-4456



Delpha Bush                            Denise DiChristafaro                         Dennis & Cathy Phillips
3003 N. Overlook Rd. Apt 7             4490 Silverton Rd. NE #140                   4490 Silverton Rd. NE #35
Boise, ID 83704-6279                   Salem, OR 97305-2060                         Salem, OR 97305-2060



                                 Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Dennis & Dawn Whitesides                 Dennis Boston                                  Dennis H Phillips
4490 Silverton Rd. NE #100               4490 Silverton Rd. NE                          2097 Coral Ave. NE
Salem, OR 97305-2060                     Salem, OR 97305-2060                           Salem, OR 97305-1252



Dennis Phillips                          Dennis Pippin                                  Dennis R Durst
4490 Silverton Rd. NE #35                4490 Silverton Rd. NE #75                      4490 Silverton Rd. NE #1
Salem, OR 97305-2060                     Salem, OR 97305-2060                           Salem, OR 97305-2060



Dennis R Whitesides                      Dennis Tedesco (dsd)                           Dennis Whitesides
4490 Silverton Rd. NE #154               c/o Susan Tedesco                              4490 Silverton Rd. NE #100
Salem, OR 97305-2060                     30415 Santiam River Rd.                        Salem, OR 97305-2060
                                         Lebanon, OR 97355-9782


Dennis and Marilyn Vorderstrasse         Dento Burrs                                    Derek Gilbert
1885 Cottage St. NE                      4650 Glendale Ave. NE                          3450 Donald St. NE
Salem, OR 97301-7126                     Salem, OR 97305-2728                           Salem, OR 97301-0824



Derek Rider                              Derick Bartlemay                               Devon Anne Alexander
4490 Silverton Rd. NE #54                1675 Royalann CT NW                            6096 Juniper St. NE
Salem, OR 97305-2060                     Salem, OR 97304-2067                           Salem, OR 97305-3437



Diana George                             Diana Riley                                    Diandre Graham
9616 Rayven Loop                         2330 East Gate Rd. Sp #9                       1070 SE Monmouth Cut Off Rd.
Grande Ronde, OR 97347-7700              Prescott, AZ 86301-4935                        Dallas, OR 97338-9502



Diane Henry                              Dick Swartz                                    Dillard Abbott
4490 Silverton Rd. NE                    4490 Silverton Rd. NE                          4490 Silverton Rd. NE #129
Salem, OR 97305-2060                     Salem, OR 97305-2060                           Salem, OR 97305-2060



Dillon R Speaker                         Dolores Hutchison                              Dominic Luebbers
4490 Silverton Rd. NE                    4490 Silverton Rd. NE #128                     1536 Wallace Rd. #218
Salem, OR 97305-2060                     Salem, OR 97305-2060                           Salem, OR 97304-2671



Don & Peggy VanDyke                      Don Bryan (dsd)                                Don Empey
4490 Silverton Rd. NE                    c/o Randy Bryan                                4490 Silverton Rd. NE #112
Salem, OR 97305-2060                     56040 Marshhawk Rd.                            Salem, OR 97305-2060
                                         Bend, OR 97707-2336


Don Emprey & Sandi Thompson              Don Frey                                       Don Gallaher
4490 Silverton Rd. NE #112               4490 Silverton Rd. NE                          4490 Silverton Rd. NE #22
Salem, OR 97305-2060                     Salem, OR 97305-2060                           Salem, OR 97305-2060



                                   Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Don Lee Martin                     Don Martin                                     Don R Parker
2960 Ellis Ave. NE                 4716 Amber St. NE                              4473 Hayesville Dr. NE
Salem, OR 97301-1730               Salem, OR 97301-5216                           Salem, OR 97305-2312



Don Sanders                        Don and Peggy VanDyke                          Donald Blankenship
4490 Silverton Rd. NE              203 N Kcid Rd                                  4490 Silverton Rd. NE
Salem, OR 97305-2060               Caldwell, ID 83605-8039                        Salem, OR 97305-2060



Donald Christensen                 Donald Christensen                             Donald Duffy
2958 Beacon St. NE                 48450 SW Hebo Rd.                              4490 Silverton Rd. NE #151
Salem, OR 97301-8569               Grand Ronde, OR 97347-9609                     Salem, OR 97305-2060



Donald Jennings (dsd)              Donald Lucas & Tara Fultz                      Donald P Knee
c/o Marion Jennings                4490 Silverton Rd. NE #74                      4490 Silverton Rd. NE
1492 Whitecloud Ct SE              Salem, OR 97305-2060                           Salem, OR 97305-2060
Salem, OR 97317-6058


Donald Ray Johnson                 Donald Saetv                                   Donald Sanders
860 S 5th W #14                    POB 13388                                      2476 Greentree Drive NE
Rexburg, ID 83440-5185             Salem, OR 97309-1388                           Salem, OR 97305-2625



Donald Smith                       Donald Vandyke                                 Donna Barley
4964 Wagon Trail Ct. SE            4490 Silverton Rd. NE #36                      4662 BeaverBrook Ct SE
Salem, OR 97317-7101               Salem, OR 97305-2060                           Salem, OR 97317-5901



Donna D Prewitt                    Donna Ehlers                                   Donna Hulon
4490 Silverton Rd. NE              4751 Astoria St. NE #83                        4490 Silverton Rd. NE #30
Salem, OR 97305-2060               Salem, OR 97305-1787                           Salem, OR 97305-2060



Donna Hulon                        Donna Lyman                                    Donna M Ellsworth
4490 Silverton Rd. NE #81          5809 S. 42nd Pl.                               1217 Centerville Hwy
Salem, OR 97305-2060               Phoenix, AZ 85040-9041                         Lyle, OR 98635-9409



Donna Mandara                      Donna McDonnell                                Donna Prewett
4490 Silverton Rd. NE #141         4490 Silverton Rd. NE #110                     4075 Aerial Way
Salem, OR 97305-2060               Salem, OR 97305-2060                           #J85
                                                                                  Eugene, OR 97402-9759


Donna Vanderberg                   Donny B Moomey                                 Donte Newton
4490 Silverton Rd. NE #8           4490 Silverton Rd. NE                          3942 Ward Dr. Ne APt # A
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-1574



                             Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Doris A Strunk                    Dorothy E Mattei                             Dorothy Tester
4490 Silverton Rd. NE             4490 Silverton Rd. NE                        POB 1296
Salem, OR 97305-2060              Salem, OR 97305-2060                         Tualatin, OR 97062-1296



Doug Case                         Doug Young                                   Douglas R Quintall
25560 Hwy 101 S.                  PO Box 136                                   223 Laurine St. NE
Cloverdale, OR 97112-9661         Chattarey, WA 99003-0136                     Salem, OR 97301-4499



Doyle Stevenson                   Doyle W Lemons                               Drew Helms
3232 SE 115th Ave                 447 S 2nd St                                 4490 Silverton Rd. NE
Portland, OR 97266-1710           Chowchilla, CA 93610-3311                    Salem, OR 97305-2060



Duane Zuege                       Duenna Francis                               Dulce Arroyo-Landa
4490 Silverton Rd. NE #38         Po Box 858                                   4490 Silverton Rd. NE #55
Salem, OR 97305-2060              Gilchrist, OR 97737-0858                     Salem, OR 97305-2060



Dusty McAllister                  E E Harris                                   E Maxine Mckerral
PO Box 461                        4490 Silverton Rd. NE                        3700 SE Ajgers Grv
Longview, WA 98632-7300           Salem, OR 97305-2060                         Salem, OR 97317-6100



Earl Cranor                       Earl R Hagner                                Easy Storage of Woodburn
4490 Silverton Rd. NE #1          538 17th St. SE                              535 S Pacific Hwy
Salem, OR 97305-2060              Salem, OR 97301-8869                         Woodburn, OR 97071-5934



Econolight                        Ed Bennett Jr.                               Ed Charlson
1501 96th St.                     4490 Silverton Rd. NE #36                    4490 Silverton Rd. NE #157
Sturtevant, WI 53177-1882         Salem, OR 97305-2060                         Salem, OR 97305-2060



Ed R Christoferson                Eda Ward                                     Edward Charlson
4490 Silverton Rd. NE             2920 Lancaster Dr                            4490 Silverton Rd. # 157
Salem, OR 97305-2060              Salem, OR 97305-1346                         Salem, OR 97305-2060



Edward Charlson                   Edward L Bennett                             Eilberto Guajardo
5432 Devils River Dr              167 Ne Fern Ct. #4                           2045 Prospector Ave
Mckinney, TX 75071-7709           Dallas, OR 97338-1138                        Park City, UT 84060-5145



Elbert Dugdale                    Eli & Trinity Vanderhoof                     Eliberto Guajardo
4882 Lancaster Dr. NE /           4490 Silverton Rd. NE                        PO Box 541
Unit 72                           Salem, OR 97305-2060                         Murphy, OR 97533-0541
Salem, OR 97305-5315

                            Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Elizabeth A Bridges                Elizabeth Mcgovern                             Ella M Maerz
276 44th Ave. SE                   1068 Park Ave. NE #310                         962 Waikiki St. SE
Salem, OR 97317-5407               Salem, OR 97301-2527                           Salem, OR 97317-0089



Elmer F Guenther                   Elmer Gagner                                   Eluviel Velazquez Campos
4490 Silverton Rd. NE #148         4490 Silverton Rd. NE #59                      10509 NE 10th St
Salem, OR 97305-2060               Salem, OR 97305-2060                           Vancouver, WA 98664-4405



Elverda M Reiss                    Enca Brooks                                    Eric Pyles
4490 Silverton Rd. NE              2958 TideCourt NE                              4490 Silverton Rd. NE #39
Salem, OR 97305-2060               Salem, OR 97305-2765                           Salem, OR 97305-2060



Eric Simpson                       Erik Thompson                                  Erma J Stevenson
2230 34th Ave. SE                  4490 Silverton Rd. NE                          2434 Percheron Ct. SE
Salem, OR 97301                    Salem, OR 97305-2060                           Salem, OR 97317-6272



Ernest J Green                     Ernest Thomas                                  Ernie Bowser
4490 Silverton Rd. NE              4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-2060



Esther Rojas                       Esvin E Donis                                  Ethal J Easter
4490 Silverton Rd. NE              4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-2060



Eugene Clampitt                    Evelyn and Robert Jenson                       Family Futures LLC
5000 Pierce Rd. Sp #43             2126 NW Despain Ave                            4625 Silverton Rd. NE
Bakersfield, CA 93308-4565         Pendleton, OR 97801-1292                       Salem, OR 97305-2945



Faye Barkley                       Faye Gnmmell & Krissie Isaac                   Fidencio Cruz Hernandez
15055 SW Royalty PKWY #G31         4490 Silverton Rd. NE                          POB 7360
Tigard, OR 97224-3950              Salem, OR 97305-2060                           Salem, OR 97303-0106



Filigonio Yhamel                   Fischer, Hayes, Joyce & Allen, LLC CPA         Fox Lock & Safe
4490 Silverton Rd. NE #69          3293 Triangle Dr. SE Suite 200                 1865 Lancaster Dr. NE
Salem, OR 97305-2060               Salem, OR 97302                                Salem, OR 97305-1001



Frances E Stapleton                Frances Mitchell                               Francisco Santana
4490 Silverton Rd. NE              623 Tierra Dr. NE                              4753 Antelope
Salem, OR 97305-2060               Salem, OR 97301-4863                           Salem, OR 97305-3372



                             Case 19-60138-pcm11            Doc 10    Filed 01/18/19
Franco Cutberto                    Frank Kurbat                                 Frank Martirano
4490 Silverton Rd. NE #111         4490 Silverton Rd. NE #97                    2065 Nomad Ct. SE
Salem, OR 97305-2060               Salem, OR 97305-2060                         Salem, OR 97306-2607



Frank and Shirley Lent             Fred & Sarah Brubaker                        Fred J Thomas
5355 River Rd. N. #84              4490 Silverton Rd. NE                        1656 SW Tamarack St
Keizer, OR 97303-8312              Salem, OR 97305-2060                         Mcminnville, OR 97128-7003



Fred Padgett                       Frederick Schwarz                            Frieda C Crisp
3040 Evergreen Ave. NE             4490 Silverton Rd. NE #25                    4490 Silverton Rd. NE
Salem, OR 97301-8607               Salem, OR 97305-2060                         Salem, OR 97305-2060



Frieda Whitmore                    Gail A Hudnall                               Gail Gladwill
703 Evergreen Rd.                  4490 Silverton Rd. NE #142                   16165 Kings Grade Rd
Woodburn, OR 97071-2909            Salem, OR 97305-2060                         Newberg, OR 97132-6515



Gail Solberg                       Galina Kozlova                               Gary C Fulton
14857 SE Jefferson Hwy 99E         711 Lester Ave.                              2508A Brown Rd. NE
Jefferson, OR 97352-9714           Clovis, CA 93619-7564                        Salem, OR 97305-3910



Gary Clarck                        Gary Morris                                  Gary Quintana
4490 Silverton Rd. NE #147         4776 Whitman Cir NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-3600                         Salem, OR 97305-2060



Gary Rizzotto                      Gary Vasquez                                 Gene Bonner
830 N. Main St. Unit 60            4490 Silverton Rd. NE                        1445 Rollingwood St.
Mt. Angel, OR 97362-9794           Salem, OR 97305-2060                         Beaumont, CA 92223-3133



Gene Stuck                         George & Ann Wilson                          George E Wilson
512 Cobblestone Ct.                4490 Silverton Rd. NE #109                   4490 Silverton Rd. NE #109
Roseville, CA 95747-8700           Salem, OR 97305-2060                         Salem, OR 97305-2060



George Fred Bell                   George Reitzer                               George V Reitzer
4490 Silverton Rd. NE              559 21st NE                                  4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97301-4406                         Salem, OR 97305-2060



George Wilson                      George Wright                                Gera Davis
4490 Silverton Rd. NE #109         3043 Hollyridge Lp NE                        10903 South Hobart
Salem, OR 97305-2060               Salem, OR 97305-1899                         Los Angeles, CA 90047-4625



                             Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Gerald & Cheryl Ohler               Gerald ’Gery’ Zollner                         Gerald Brown
4490 Silverton Rd. NE #60           4490 Silverton Rd. NE                         3639 River Rd.
Salem, OR 97305-2060                Salem, OR 97305-2060                          South Unit A
                                                                                  Salem, OR 97302-9706


Gerald Haren                        Gerald Lisonbee                               Gerald Willis
40404 Aumsv ille Hwy SE             4733 Portland Rd. NE #18                      323 Eola Dr. NW
Salem, OR 97317                     Salem, OR 97305-2177                          Salem, OR 97304-4408



Gew-Janna Wyn Officer               Gil Beanes                                    Gina M Jarvis
4490 Silverton Rd. NE               4770 Dalke Ct NE                              182 Sleepy Ln
Salem, OR 97305-2060                Salem, OR 97305-3029                          Roseburg, OR 97471-9555



Glen Whitewater                     Glenda Widby                                  Glendan Williams
4490 Silverton Rd. NE #53           4195 Swegle Rd. NE #56                        2035 Walker RD
Salem, OR 97305-2060                Salem, OR 97301                               Salem, OR 97305-2556



Glenn Boehm                         Glenn Morrow                                  Gloria Nichols
865 E St.                           4490 Silverton Rd. NE #18                     5863 Village View Ct SE
Independence, OR 97351-1526         Salem, OR 97305-2060                          Aumsville, OR 97325



Goodson Annie                       Gordan Burton                                 Gordon A Prentiss
4490 Silverton Rd. NE               1901 George St                                470-730 Cottonwood Rd.
Salem, OR 97305-2060                Butte, MT 59701-5522                          Susanville, CA 96130-9754



Gordon A Wolfe                      Gordon Prentiss                               Gordon and Lahoma (dsd- both) Wolfe
3340 N Highway 101 #101             702-260 Richmond Rd. E                        c/o Annette Ernst
Depoe Bay, OR 97341-9698            Susanville, CA 96130-5030                     9514 Broadacres Rd. NE
                                                                                  Hubbard, OR 97032-9645


Gpaul Morrow                        Grant Fred Ecklund                            Greg Jamon
4490 Silverton Rd. NE               4490 Silverton Rd. NE #85                     4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                          Salem, OR 97305-2060



Greg Jarman                         Gregg Baarstad                                Gregory Jarman
4490 Silverton Rd. NE               1422 W. Malad St. #9                          625 Blaine View Ln
Salem, OR 97305-2060                Boise, ID 83705-4465                          Kalispell, MT 59901-7621



Gwen Bennett                        H Williamson                                  HD Supply
4490 Silverton Rd. NE #130          4490 Silverton Rd. NE                         920 NE 58th Ave. #900
Salem, OR 97305-2060                Salem, OR 97305-2060                          Portland, OR 97213-3788



                              Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Hamilton & Laynee Rose Cruz         Harley & Merissa Boitz                         Harold & Monica Shank
4758 Market St.                     4490 Silverton Rd. NE #93                      3398 Hoolywood Dr. NE
Salem, OR 97301                     Salem, OR 97305-2060                           Salem, OR 97305-1936



Harold A Harstad                    Harold Harstad                                 Harold L Easter
4490 Silverton Rd. NE               4943 Suzanne Lea St. SE                        4490 Silverton Rd. NE #9
Salem, OR 97305-2060                Salem, OR 97302-1931                           Salem, OR 97305-2060



Harry B Lefler                      Harry Lermusiaux                               Hazel Hasting
4490 Silverton Rd. NE               4490 Silverton Rd. NE #61                      POB 301541
Salem, OR 97305-2060                Salem, OR 97305-2060                           Portland, OR 97294-9541



Heather Doan                        Heather Limbach                                Heather Noble
3242 Autumn Chase Way NE            4490 Silverton Rd. NE                          4490 Silverton Rd. NE #4
Apt 202                             Salem, OR 97305-2060                           Portland, OR 97305-2060
Salem, OR 97305-1395


Heather Palmer                      Heather Quiring                                Heather Stanley
2165 Bellevue St. SE                4490 Silverton Rd. NE #68                      870 Rosemont Ave. NW
Salem, OR 97301-9690                Salem, OR 97305-2060                           Salem, OR 97304-3924



Heather Witt                        Hector Barrios Maci                            Hector M Angeles
3950 Holt Loop NE                   4490 Silverton Rd. NE                          PO Box 5734
Salem, OR 97305-3293                Salem, OR 97305-2060                           Salem, OR 97304-0734



Heidi Jackman                       Helen M Priestley                              Helen Pinkerton
361 47th Ave. SE                    4490 Silverton Rd. NE                          7375 7th St. SE
Salem, OR 97317-5513                Salem, OR 97305-2060                           Turner, OR 97392-9103



Henry H Blair                       Henry Wrolson                                  Herman Lofton
4490 Silverton Rd. NE               1393 Lydia Ave. N.                             4490 Silverton Rd. NE #33
Salem, OR 97305-2060                Keizer, OR 97303-7551                          Salem, OR 97305-2060



Herman Lofton                       Herman Smal                                    Hollie Lynn
PO Box 18634                        4490 Silverton Rd. NE #63                      11363 SW Chantilly
Salem, OR 97305-8634                Salem, OR 97305-2060                           Wilsonville, OR 97070-9569



Holly Cook                          Horst B Schwanz                                HotSuff Spas & Pool
3639 47th Ave. NE # A               4490 Silverton Rd. NE                          1840 Lancaster Dr. NE
Salem, OR 97305-3010                Salem, OR 97305-2060                           Salem, OR 97305-1023



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Howard & Joan Moretz                Howard D Hermond                               Howard L Moretz
4490 Silverton Rd. NE #88           4490 Silverton Rd. NE                          401 E 8th St.
Salem, OR 97305-2060                Salem, OR 97305-2060                           214250
                                                                                   Sioux Falls, SD 57103-7011


IRS                                 Ignacio Alavarez Jr.                           Ignacio Alvarez Jr.
POB 7346                            1965 Highway Ave. #2                           1965 Highway Ave. #2
Philadelphia, PA 19101-7346         Salem, OR 97301-0165                           Salem, OR 97301-0165



Irene Johnson                       J. B. & B. Investment Group, LLC               J. Shawn Weldon
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          4167 Devonshire Court
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-1951



Jack D Roley                        Jack Mitchell                                  Jack S Howard
4490 Silverton Rd. NE #85           623 Tierra Dr. NE                              5341 14th Pl. S
Salem, OR 97305-2060                Salem, OR 97301-4863                           Salem, OR 97306-2126



Jack S Howard                       Jack and Frances Mitchell                      Jacob Brown
5341 14th Place S                   623 Tierra Dr. NE                              4490 Silverton Rd. NE
Salem, OR 97306-2126                Salem, OR 97301-4863                           Salem, OR 97305-2060



Jacob Brown                         Jacob Buley (dsd)                              Jacob Dickson
4490 Silverton Rd. NE #64           c/o Heather Buley                              3755 Hawthorne Ave. NE
Salem, OR 97305-2060                21071 Hwy 126                                  Apt 72
                                    Noti, OR 97461-9729                            Salem, OR 97301-7752


Jacob Gillett                       Jacob Grace                                    Jacqueline A Burt
4490 Silverton Rd. NE               4490 Silverton Rd. NE #143                     4490 Silverton Rd. NE #26
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Jacqueline A Burt                   Jacquin L Brookfield                           James Robertson & Candace Jacobes
4490 Silverton Rd. NE #29           4490 Silverton Rd. NE #133                     4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



James A Whitman                     James Baker                                    James C Shellenibarger
4490 Silverton Rd. NE               4490 Silverton Rd. NE #127                     4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



James Clack                         James Cox                                      James D Kelly
PO Box 1891                         4971 Countryside Dr. NE                        4490 Silverton Rd. NE
Prineville, OR 97754-0110           Salem, OR 97305-3194                           Salem, OR 97305-2060



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
James E Doran                    James F Frye                                 James F Schweikl
4490 Silverton Rd. NE            4490 Silverton Rd. NE #88                    4490 Silverton Rd. NE
Salem, OR 97305-2060             Salem, OR 97305-2060                         Salem, OR 97305-2060



James Frank Jr.                  James Frye                                   James Frye
4490 Silverton Rd. NE            4490 Silverton Rd. NE                        4490 Silverton Rd. NE # 21
Salem, OR 97305-2060             Salem, OR 97305-2060                         Salem, OR 97305-2060



James Fryer                      James G Wederski                             James Harper
4490 Silverton Rd. NE            4490 Silverton Rd. NE #2                     4490 Silverton Rd. NE #24
Salem, OR 97305-2060             Salem, OR 97305-2060                         Salem, OR 97305-2060



James J Wederski                 James Johnson                                James Jolly
34655 3rd St                     4915 Swegel Rd. NE Unit 56                   1865 Market St. NE
Pacific City, OR 97135           Salem, OR 97301-2155                         Salem, OR 97301-2264



James Kevin Buie                 James L Shelton                              James Lane
4490 Silverton Rd. NE            4490 Silverton Rd. NE                        806 Rural Ave. SE
Salem, OR 97305-2060             Salem, OR 97305-2060                         Salem, OR 97302-3057



James Overton                    James R Brockamp                             James Schmuck
20960 State Highway 16 S         65048 Lostine River Rd. #95                  3520 Miramar Dr.
Von Ormy, TX 78073-4800          Lostine, OR 97857-6469                       Las Vegas, NV 89108-4706



James Shelton                    James W Cann                                 James W Livesay
4490 Silverton Rd. NE            27103 Landsburg Rd. SE                       4490 Silverton Rd. NE
Salem, OR 97305-2060             Ravensdale, WA 98051-9566                    Salem, OR 97305-2060



James Wederski                   James Westley Shelton                        Jamie Hawley
4490 Silverton Rd. NE            4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060             Salem, OR 97305-2060                         Salem, OR 97305-2060



Jamie Villafan                   Jammie Cornman                               Jana Santiago
760 Turtle Bug Lane NE           3003 Center St. NE                           440 Lancaster Dr. SE #20
Salem, OR 97301-3227             Salem, OR 97301-4529                         Salem, OR 97317-5340



Jane Esplin                      Janet E Portillo                             Janet E Sandel
4490 Silverton Rd. NE            4490 Silverton Rd. NE                        9313 Yucca Blosom Dr
Salem, OR 97305-2060             Salem, OR 97305-2060                         Las Vegas, NV 89134-8921



                           Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Janet Engle                         Janet Sue Rock                                Janette Stover
PO Box 323                          4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Jacksonville, OR 97530-0323         Salem, OR 97305-2060                          Salem, OR 97305-2060



Janice Besler                       Janice Besler                                 Janine Parker
145 Liberty St. #203                4141 Fisher #45                               4155 Lancaster Dr. NE #52
Salem, OR 97301-3520                Salem, OR 97305-4410                          Salem, OR 97305-1141



Janna Officer                       Jason & Tiffany Watson                        Jason Burns
4490 Silverton Rd. NE               4490 Silverton Rd. NE                         4490 Silverton Rd. NE #30
Salem, OR 97305-2060                Salem, OR 97305-2060                          Salem, OR 97305-2060



Jason Burns                         Jason Burns                                   Jason James
4490 Silverton Rd. NE #79           4490 Silverton Rd. NE 30                      992 Leona Ln. S
Salem, OR 97305-2060                Salem, OR 97305-2060                          Salem, OR 97302-6161



Jason L Watson                      Jason McKinney                                Jason W Mckinney
3088 Eastbrook Ct. NE               4490 Silverton Rd. NE #91                     933 York St
Salem, OR 97305-2914                Salem, OR 97305-2060                          Aumsville, OR 97325-9474



Jayce Dermates                      Jayne Esplin                                  Jeanette Gilson
4490 Silverton Rd. NE               4490 Silverton Rd. NE                         1715 W Flamingo Ave #25
Salem, OR 97305-2060                Salem, OR 97305-2060                          Nampa, ID 83651-1667



Jeanie Sheldon                      Jeanie W Burgard                              Jeanne L Schneller
4490 Silverton Rd. NE               4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                          Salem, OR 97305-2060



Jeanne R Mault                      Jeanne Sanders                                Jeff Hartzer
4490 Silverton Rd. NE               4490 Silverton Rd. NE                         7860 Heron St. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                          Salem, OR 97305-9509



Jeffery R Elizalde                  Jeffrey J Nesemann                            Jeffrey Samson
4490 Silverton Rd. NE               4423 46th Ave. NE                             2020 Market St. NE
Salem, OR 97305-2060                Salem, OR 97305-3102                          Salem, OR 97301-2267



Jenni Riley                         Jennifer Clawson-Whitewater                   Jennifer Cook
4490 Silverton Rd. NE               1765 Capitol St. SE                           4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97302-3010                          Salem, OR 97305-2060



                              Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Jennifer Forster                           Jennifer Moretz                               Jennifer Pierce
830 FootHill #108                          2820 Forthill Ave. NW                         4490 Silverton Rd. NE
Keizer, OR 97303-2095                      Salem, OR 97304-1787                          Salem, OR 97305-2060



Jennifer Rosenberg                         Jennifer Taylor                               Jeremiah Speer
4490 Silverton Rd. NE #35                  102 8th Ave. W                                2301 Druid Dr.
Salem, OR 97305-2060                       Unit A                                        N. Chesterfield, VA 23235-6335
                                           Kalispell, MT 59901-4391


Jeremy & Ashley Williamson Clement         Jeremy Champane                               Jeremy Kelley
4490 Silverton Rd. NE                      4490 Silverton Rd. NE #79                     4490 Silverton Rd. NE #64
Salem, OR 97305-2060                       Salem, OR 97305-2060                          Salem, OR 97305-2060



Jeremy Love                                Jeri Wolf                                     Jerome Jensen
2110 Mill St. SE                           4785 Bonanza Dr. NE                           4490 Silverton Rd. NE
Salem, OR 97301-8852                       Salem, OR 97305-3309                          Salem, OR 97305-2060



Jeronimo Ortiz                             Jerry Hansen                                  Jerry L Jarvis
3916 Iberis St. NE                         3984 Partridge Lane NE                        4490 Silverton Rd. NE
Salem, OR 97305-1529                       Keizer, OR 97303-4782                         Salem, OR 97305-2060



Jerry Lynn Adams                           Jerry Richard Mazzanti                        Jerry Rutten
40396 Hwy 228                              4490 Silverton Rd. NE                         4490 Silverton Rd. NE #71
Sweethome, OR 97386-9610                   Salem, OR 97305-2060                          Salem, OR 97305-2060



Jerry Templeton                            Jerry Yost                                    Jesse J Boyle
915 Sandpiper Ct. NE                       1225 SE Belmont St. Apt #224                  4490 Silverton Rd. NE #120
Salem, OR 97301-3163                       Portland, OR 97214-2074                       Salem, OR 97305-2060



Jesse King                                 Jessica Darnaud                               Jessica Darnaud
4490 Silverton Rd. NE #100                 4490 Silverton Rd. NE                         4490 Silverton Rd. NE #48
Salem, OR 97305-2060                       Salem, OR 97305-2060                          Salem, OR 97305-2060



Jessica Darnaud                            Jessica Darnell                               Jessica Deaver
General Delivery                           PO Box 664                                    1195 Clearview Ave. NE #46
Mill City, OR 97360-9999                   Siletz, OR 97380-0664                         Keizer, OR 97303-4686



Jessie Houston                             Jesus Gonzales                                Jill Kelly
4490 Silverton Rd. NE                      4871 Saunter Loop NE                          128 Menlo Park Dr.
Salem, OR 97305-2060                       Salem, OR 97305-2870                          Belleville, MI 48111-4910



                                     Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Jill Robertson                      Jim & Sonja Reed                               Jim Dunn
1164 Madison St. NE                 4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97301-7861                Salem, OR 97305-2060                           Salem, OR 97305-2060



Jim Frye                            Jim Hawkins                                    Jim Thacker
4490 Silverton Rd. NE #21           4490 Silverton Rd. NE #95                      1855 Dearborn Ave. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Keizer, OR 97303-2210



Jim and Cindy Shellenberger         Jimmie Herriges Jr                             Jimmy D Mosqueda
929 Chickadee Ct NE                 4490 Silverton Rd. NE #53                      22034 Camellia Ave. NE
Salem, OR 97301-3257                Salem, OR 97305-2060                           Aurora, OR 97002-9757



Jimmy J Simmons                     Jimmy Latta                                    Joan Moretz
4490 Silverton Rd. NE #10           1932 Crandall Way                              760 N Main Rd.
Salem, OR 97305-2060                Paradise, CA 95969-6026                        Otis, MA 01253



Joan E Johnson                      Joanne B Lee                                   Joaquin Guzman
8002 Ne Highway 99                  6715 Ash St                                    209 Dorsa St
#B150                               Grand Ronde, OR 97347-9414                     Junction City, OR 97448
Vancouver, WA 98665-8876


Joe Alfred Martinez                 Joe Dooley                                     Joe Hatfield
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          3239 Williams
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97301-0861



Joe Morrow & Jasmine Myers          Joelle Sundquist                               John A Graham Jr
4400 Buttercup Ct. NE               POB 254618                                     308 Swallowtail Ln
Salem, OR 97305-2206                Sacramento, CA 95865-4618                      West Columbia, SC 29169-6262



John A. Graham                      John Chesley                                   John Chesley
PO Box 13896                        4490 Silverton Rd. NE                          4490 Silverton Rd. NE #102
Salem, OR 97309-1896                Salem, OR 97305-2060                           Salem, OR 97305-2060



John David Sanders                  John F. Hawkins                                John Huddle
4490 Silverton Rd. NE #94           496 5th St.                                    4490 Silverton Rd. NE #114
Salem, OR 97305-2060                Fallscity, OR 97344-9717                       Salem, OR 97305-2060



John Kurczewski                     John Longoria                                  John M. Davis
235 S. Maine St. #44                9520 43rd St. Ct W 9520 D                      PO Box 13881
Fallon, NV 89406-3303               University Place, WA 98466-1355                Salem, OR 97309-1881



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
John Malczewski                        John Mantineo                                John P. Gatchet
14470 Ballston Rd.                     4490 Silverton Rd. NE                        832 Gardiner Beach Rd
Sheridan, OR 97378-9512                Salem, OR 97305-2060                         Sequim, WA 98382-8751



John R King                            John Ron Elder                               John S Watts
4490 Silverton Rd. NE #93              4490 Silverton Rd. NE #137                   4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97305-2060                         Salem, OR 97305-2060



John Tisdale                           John W Whitfield                             John Waldron
4490 Silverton Rd. NE                  4490 Silverton Rd. NE #82                    2030 5th St. NE
Salem, OR 97305-2060                   Salem, OR 97305-2060                         Salem, OR 97301-8227



Johnny Degood                          Jordan Williams                              Jose Lujano
504 Kraus St                           3104 Alyndale Dr                             POB 163150
Clarksville, AR 72830-2236             Eugene, OR 97404-1552                        Sacramento, CA 95816-9150



Jose Ornelas-Dominguez                 Jose Vazquez                                 Joseph Armenta
4735 Avens Ave. NE                     4886 Silverton Rd. NE #1                     3425 Cascade Place SE
Salem, OR 97301-5225                   Salem, OR 97305-2956                         Salem, OR 97317-9464



Joseph Billington                      Joseph Drew                                  Joseph & Deborah Drew
7830 Timothy Lane NE                   437 49th Ave. SE                             437 49th Ave. SE
Keizer, OR 97303-7900                  Salem, OR 97317-5252                         Salem, OR 97317-5252



Joseph Allen & Jacqueline Bair         Joseph Baker                                 Joseph C Lauer
4490 Silverton Rd. NE                  4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97305-2060                         Salem, OR 97305-2060



Joseph Drew                            Joseph Kurtz                                 Joseph M Dooley
4490 Silverton Rd. NE #116             777 Stanton Blvd #6322971                    4490 Silverton Rd. NE
Salem, OR 97305-2060                   Ontario, OR 97914-8335                       Salem, OR 97305-2060



Joseph P Conti                         Joseph R Hulon                               Joseph R Ortega
9421 E Main St #162                    4490 Silverton Rd. NE #68                    4490 Silverton Rd. NE #105
Mesa, AZ 85207-8834                    Salem, OR 97305-2060                         Salem, OR 97305-2060



Joseph S Lunsford                      Joseph Yerton                                Josh Dean
4490 Silverton Rd. NE                  6923 Blossom St. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97305-2408                         Salem, OR 97305-2060



                                 Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Joshua Geerhart                      Joshua Hollingsworth                         Joshua L Butler
417 47th Ave. SE                     4490 Silverton Rd. NE                        3540 Pine Tree Dr
Salem, OR 97317                      Salem, OR 97305-2060                         Klamath Falls, OR 97603-9495



Jovany Salgado                       Joy and Abbot Dillard Purdy                  Joyce Cupp
4490 Silverton Rd. NE                4490 Silverton Rd. NE #129                   28250 Andy Riggs Rd.
Salem, OR 97305-2060                 Salem, OR 97305-2060                         Grand Ronde, OR 97347-9607



Joyel Saunders                       Juan Campos                                  Juan Carlos Delfin
1216 Stoneypointe Dr. #303           4490 Silverton Rd. NE #13                    2065 Kennedy Circle NE
Rock Hill, SC 29732-2797             Salem, OR 97305-2060                         Keizer, OR 97303-2269



Juan Cervantes                       Juan Garcia                                  Juan Jose Guzman
2740 Morning Breeze Dr               4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Elko, NV 89801-4766                  Salem, OR 97305-2060                         Salem, OR 97305-2060



Juanita Savoy-Nash                   Judie A Davis                                Judith Beiser
4490 Silverton Rd. NE                4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060                 Salem, OR 97305-2060                         Salem, OR 97305-2060



Judith M Seaman                      Judson’s Plumbing                            Judy Eileen Edwards
Rural Route 1 Rural Box 2335         POB12669                                     2796 S Main Rd. #8
Litchfeild, ME 04350                 Salem, OR 97330                              Lebanon, OR 97355-2052



Judy Fehrlen                         Judy Seizer                                  Judy Stepp
c/o Kelly’s Care Home                4490 Silverton Rd. NE #4                     573 E Ellendale Ave #8
444 63rd                             Salem, OR 97305-2060                         Dallas, OR 97338-3048
Salem, OR 97317-3303


Judy and Kenneth Stepp               Julia Baysinger                              Julian Stites
4185 Barnhart Rd.                    4490 Silverton Rd. NE                        333 Willow Ct. SE
Dallas, OR 97338-9626                Salem, OR 97305-2060                         Salem, OR 97302



Julianne M Isham                     Julie Mueller                                June Blake
4490 Silverton Rd. NE                1113 Hines St. SE                            5533 Sugar Plum SI SE
Salem, OR 97305-2060                 Salem, OR 97302-2956                         Salem, OR 97306-1235



June Hatlestad                       Junette Copeland                             Justin Hulon
195 Knox St. S                       4800 Rebecca St. NE                          4490 Silverton Rd. NE #30
Monmouth, OR 97361-2257              Salem, OR 97305-4902                         Salem, OR 97305-2060



                               Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Justin Pulliam                     Justin Stuart                                 Jyl R Clabaugh
3438 Liberty Rd. S #53             1025 Clearview AVE                            704 N Watts St
Salem, OR 97302-4643               Keizer, OR 97303-4814                         Portland, OR 97217-1024



Kaila Johnston                     Kaitlyn Paulk                                 Kaleb Gibson
4490 Silverton Rd. NE              4490 Silverton Rd. NE #18                     4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                          Salem, OR 97305-2060



Kara Jolliff                       Karen Esquivel                                Karen Henson
1490 N 30th St                     21599 Dolores Way #34                         4490 Silverton Rd. NE
Springfield, OR 97478-5507         Aurora, OR 97002-9334                         Salem, OR 97305-2060



Karen Jarman                       Karen Johnson                                 Karen L Pink
4490 Silverton Rd. NE #144         500 Cummings Ln N                             4490 Silverton Rd. NE
Salem, OR 97305-2060               Keizer, OR 97303-5852                         Salem, OR 97305-2060



Karen M Jarman                     Karen Meyer                                   Karen Streeter
270 Kashmir Ct. SE                 6024 Silverton Rd. NE                         2104 Rogers Ln Nw
Salem, OR 97306-1932               Salem, OR 97305-3820                          Salem, OR 97304-1003



Karen Streeter                     Karin L Lally                                 Karin Lally
2155 Robins Lane SE #41            4490 Silverton Rd. NE #148                    806 French Street
Salem, OR 97306-2742               Salem, OR 97305-2060                          Yreka, CA 96097-3109



Karrie Gates                       Katey Amanda Lynn                             Katherine F Hoover
145 Deerborn Ave. N #201           4490 Silverton Rd. NE                         4490 Silverton Rd. NE #76
Keizer, OR 97303                   Salem, OR 97305-2060                          Salem, OR 97305-2060



Katherine J Collins                Kathleen Mcloud                               Kathy Campbell-Barton
PO Box 45                          4490 Silverton Rd. NE                         1535 Aerial Way SE
Salem, OR 97308-0045               Salem, OR 97305-2060                          Salem, OR 97302-1607



Kathy Loveless                     Kathy M Loveless                              Kathy Sliter
220 S. Ijams St. Apt 203           220 S Ijams St #105                           810 NW Naito Parkway, #F17
Garrett, IN 46738-1477             Garrett, IN 46738-1476                        Portland, OR 97209-3733



Katrina Flores                     Katrina Hamlin                                Katrina M Smith
382 NE 191st St. #15409            3760 Market St. NE#271                        6838 Wheatland Rd. NE APT D
Miami, FL 33179-3899               Salem, OR 97301-1826                          Keizer, OR 97303-4357



                             Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Kaweheonalani Schlenker            Kayla Ann Hunter                             Kayla Madrid
4490 Silverton Rd. NE              4490 Silverton Rd. NE #75                    4934 Siddall St. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                         Salem, OR 97305-3085



Keith & Calandra Mandell           Keith & Calandra Mandell                     Keith D Jones
352 Bush St. S #75                 4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97302-4156               Salem, OR 97305-2060                         Salem, OR 97305-2060



Keith Ross                         Kellie Drake                                 Kelly A Winkle
4490 Silverton Rd. NE #58          5306 Pike Ct S                               4490 Silverton Rd. NE #94
Salem, OR 97305-2060               Salem, OR 97306-2315                         Salem, OR 97305-2060



Kelly Cruz                         Kelly Jo (Spike)                             Ken & Ida Pistilli
3767 Fisher Rd                     4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-1423               Salem, OR 97305-2060                         Salem, OR 97305-2060



Ken Albin                          Ken Brandon                                  Ken Brandon
4490 Silverton Rd. NE #17          1042 Belmont Ave. SW #E78                    4490 Silverton Rd. NE
Salem, OR 97305-2060               Albany, OR 97321-4204                        Salem, OR 97305-2060



Ken Vacher                         Kendall Stout                                Kenneth & April Hayes Welch
PO Box 630                         4490 Silverton Rd. NE                        4490 Silverton Rd. NE #41
Kihei, HI 96753-0630               Salem, OR 97305-2060                         Salem, OR 97305-2060



Kenneth & Janet Burdick            Kenneth A Van Engen                          Kenneth M Griffin
4490 Silverton Rd. NE #127         4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                         Salem, OR 97305-2060



Kenneth Reid                       Kenneth S Albin                              Kenneth Streeter
PO Box 644                         2495 Mountain View Dr                        2215 Country Club Rd.
Amity, OR 97101-0644               Salem, OR 97302-5462                         Woodburn, OR 97071-2811



Kenneth Streeter (dsd)             Kenny Baker                                  Kent Hungerford
c/o Terrie Streeter                4490 Silverton Rd. NE                        4490 Silverton Rd. NE #56
464 Lonebrook Ct SE                Salem, OR 97305-2060                         Salem, OR 97305-2060
Salem, OR 97302-5796


Kent Hungerford                    Kerry Harris                                 Kerry Allyn
4490 Silverton Rd. NE #61          3711 E. Main St.                             836 Lancaster Dr. NE #229
Salem, OR 97305-2060               Gatesville, TX 76528-2617                    Salem, OR 97301



                             Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Kevin & Kelly Winkle                 Kevin & Nicole Boyle                         Kevin Gaffney
4490 Silverton Rd. NE                4490 Silverton Rd. NE                        4898 Carolina Ave NE
Salem, OR 97305-2060                 Salem, OR 97305-2060                         Salem, OR 97305-3288



Kevin Hall                           Kevin J Potthoff                             Kevin L Winkle
4810 Patricia Ct                     8050 Heron St. NE                            4490 Silverton Rd. NE #94
Salem, OR 97305-3313                 Salem, OR 97305-9511                         Salem, OR 97305-2060



Kevin Palmore                        Kevin Pulver                                 Kevin and Bonny Tewey
4490 Silverton Rd. NE                1370 Ferry St. SE                            37665 Mountain View Dr.
Salem, OR 97305-2060                 Salem, OR 97301-4102                         Winnemucca, NV 89445



Kevin and Kelly Winkle               Kevyn Morrow                                 Kevyn Morrow
1324 W. Ida St.                      1142 Orchard Ct                              4490 Silverton Rd. NE
Stayton, OR 97383-1540               Unit A                                       Salem, OR 97305-2060
                                     Keizer, OR 97303-5758


Kilby J Warren                       Kim Foster                                   Kimberly Lekka
4490 Silverton Rd. NE #140           4490 Silverton Rd. NE #139                   3908 Auburn Rd. NE
Salem, OR 97305-2060                 Salem, OR 97305-2060                         Salem, OR 97301-4707



Kimberly M Lemoine / Aasve           Kirk Miller                                  Konisha Aumiller
18312 114th Ave. E                   108 Crossing Pointe Ct.                      2750 7th Ave. SE #3
Puyallup, WA 98374-8873              Frederick, MD 21702-3078                     Albany, OR 97322-5010



Krista M Terlecki                    Krista M Terlecki                            Kristene Bowen
3385 Augusta National Dr             4490 Silverton Rd. NE                        5350 Ramp
Salem, OR 97302-9714                 Salem, OR 97305-2060                         Salem, OR 97305-9663



Kristi D Lenaburg                    Kristine L Cramer                            Kristine Logan
137 Russett Dr. N                    3686 Ellie Ct. NE                            4490 Silverton Rd. NE #5
Salem, OR 97303-4336                 Keizer, OR 97303-4176                        Salem, OR 97305-2060



Kristine Parrott-Sadler              Krystalyn M Morris                           Krysten St. Arnold
PO Box 554                           553 Fern Ave.                                214 Willamette Ave.
Fossil, OR 97830-0554                Unit M                                       Medford, OR 97504-7431
                                     Brookings, OR 97415-8607


Kyle Wiens                           L Beebe                                      Ladonna Wray Rodriguez
1070 SE Monmouth Cut Off Rd.         4490 Silverton Rd. NE #113                   4490 Silverton Rd. NE
Dallas, OR 97338-9502                Salem, OR 97305-2060                         Salem, OR 97305-2060



                               Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Lahoma Wolfe                     Lakosta Richter                              Lancaster Village
3340 N Highway 101               PO Box 381                                   4138 Markel St. NE
Depoe Bay, OR 97341-9698         Bronx, NY 10459-0381                         Salem, OR 97301-2163



Lancaster Village                Lance Kearns                                 Lance Kearnes
4138 Market St. NE               4490 Silverton Rd. NE #44                    4490 Silverton Rd. NE
Salem, OR 97301-2163             Salem, OR 97305-2060                         Salem, OR 97305-2060



Lance Stegall                    Lanora Wilkinson                             Larry & Shawn Polston
1930 Hampden Ln # 42             4490 Silverton Rd. NE #158                   4482 Oregon Trail Ct. NE
Salem, OR 97305-3285             Salem, OR 97305-2060                         Salem, OR 97305-3690



Larry Burt                       Larry D Halestad                             Larry Ericksen
4490 Silverton Rd. NE            4490 Silverton Rd. NE #74                    1524 N 125W
Salem, OR 97305-2060             Salem, OR 97305-2060                         Sunset, UT 84015-2804



Larry Halstad                    Larry Hatlestad                              Larry Hatlestad
1443 30th Ave. NE                1443 30th Ave. NE                            195 Knox St. S
Salem, OR 97301-1706             Salem, OR 97301-1706                         Monmouth, OR 97361-2257



Larry J Lynch                    Larry R Ruhser                               Larry Riggs
4490 Silverton Rd. NE            27 S 4th St #307                             4628 Sesame St
Salem, OR 97305-2060             Yakima, WA 98901-2773                        Salem, OR 97305-2049



Larry Smith                      Larry Smith                                  Larry Smith
4490 Silverton Rd. NE            4490 Silverton Rd. NE #138                   4490 Silverton Rd. NE #20
Salem, OR 97305-2060             Salem, OR 97305-2060                         Salem, OR 97305-2060



Larry W Roberts                  Latricia A Armstrong                         Latricia Armstrong
1774 Madras St. SE               4490 Silverton Rd. NE                        385 Ash Street
Salem, OR 97306-1394             Salem, OR 97305-2060                         Independence, OR 97351-2100



Launa D Cain                     Laura Harvey                                 Laura Lawn
13280 Ne Denbrook                1760 Oxford St. SE                           15055 SW Royalty PKWY #G31
Aurora, OR 97002-8551            Salem, OR 97302-1441                         Tigard, OR 97224-3950



Laura Orender                    Laura Vescoe                                 Laurence Daugherty
1541 Wiltsey Rd. SE #12          4490 Silverton Rd. NE                        7453 8th St
Salem, OR 97306-8514             Salem, OR 97305-2060                         Turner, OR 97392-9105



                           Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Lawrence Lee Jack                       Layne Clark Gray                               Leah Myers
4490 Silverton Rd. NE                   3238 Turner Rd. SE                             2153 E 10th St. Apt 12
Salem, OR 97305-2060                    Salem, OR 97302-2033                           Florence, OR 97439-9755



Lee & Donna Mandara                     Lee & Louise Balberdi Robinson                 Lee & Weezy Robinson
4490 Silverton Rd. NE #141              4490 Silverton Rd. NE                          4490 Silverton Rd. NE #126
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97305-2060



Lee E Neighbours                        Lee Mandara                                    Lee Smailys
PO Box 1855                             4490 Silverton Rd. NE #141                     4490 Silverton Rd. NE
Quartzsite, AZ 85346-1855               Salem, OR 97305-2060                           Salem, OR 97305-2060



Lee W Robinson                          Lee and Erma Larson                            Leeann Lucas
4490 Silverton Rd. NE #38               612 Wagon Rd. Dr SE                            1375 Evergreen Ave. NE
Salem, OR 97305-2060                    Salem, OR 97317-5773                           Salem, OR 97301-1622



Lelie L Larson                          Leo Lollar                                     Leo Loller
4490 Silverton Rd. NE                   4490 Silverton Rd. NE                          POB 7081
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Salem, OR 97303-0013



Leo Romero Jr.                          Leonard (Leo) Scales                           Leonard Carol
138 Shirley St. #18                     4490 Silverton Rd. NE #105                     4490 Silverton Rd. NE
Molalla, OR 97038-9360                  Salem, OR 97305-2060                           Salem, OR 97305-2060



Leonard Collins                         Leonard G Chappell                             Les Harding
2280 Hoyt St. SE                        4490 Silverton Rd. NE                          61310 Parrell Rd. # 11
Salem, OR 97302-1237                    Salem, OR 97305-2060                           Bend, OR 97702-2694



Lesley Gosson                           Leslie & Paul Knee Hanson                      Leslie Hanson
4490 Silverton Rd. NE #126              4490 Silverton Rd. NE #43                      2946 Old Mill Rd.
Salem, OR 97305-2060                    Salem, OR 97305-2060                           Tangent, OR 97389



Leslie Hanson                           Leslie Lawrence                                Lesly Landstom
4490 Silverton Rd. NE #43               1538 SE 122nd Ave.                             2155 Robins Ln SE #49
Salem, OR 97305-2060                    OFC                                            Salem, OR 97306-2666
                                        Portland, OR 97233-1269


Levavitt Rec. & Hospitality Ins         Levi Arias                                     Lillian Hamilton
942 14th St.                            4490 Silverton Rd. NE #34                      3838 Hawthorne Ave. NE
Sturgis, SD 57785-1347                  Salem, OR 97305-2060                           Salem, OR 97301-6744



                                  Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Linc Bolen                             Linda Crisp                                     Linda Durst
4490 Silverton Rd. NE #50              4490 Silverton Rd. NE #6                        4490 Silverton Rd. NE #1
Salem, OR 97305-2060                   Salem, OR 97305-2060                            Salem, OR 97305-2060



Linda Ferrisstaron                     Linda K Martin                                  Linda L Moore
4490 Silverton Rd. NE                  4490 Silverton Rd. NE                           4490 Silverton Rd. NE #30
Salem, OR 97305-2060                   Salem, OR 97305-2060                            Salem, OR 97305-2060



Linda L Williams                       Linda Louise Ferris                             Linda Marie P Smith
214 SW 9th St                          3645 Portland Rd. NE                            4490 Silverton Rd. NE
Sublimity, OR 97385-9641               Salem, OR 97301                                 Salem, OR 97305-2060



Linda Mcgill                           Linda Nichols                                   Linda V Wederski
4490 Silverton Rd. NE                  1524 East Park Ave. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97301-1728                            Salem, OR 97305-2060



Lindy Brooks                           Linn                                            Lisa Gonsalves
10424 Brick Rd. SE                     4490 Silverton Rd. NE                           2129 Stiewer Rd
Turner, OR 97392-9761                  Salem, OR 97305-2060                            Jefferson, OR 97352-9600



Lisa M Riley                           Lisa Riley                                      Lisa Temple
5603 W 75th Ter                        9833 Main St.                                   659 Apple Blossom Rd. N
Prairie Village, KS 66208-4517         Ozawkie, KS 66070-5128                          Keizer, OR 97303-6012



Liz Brooks                             Lloyd R Vearrier                                Lonnie R Simmons
555 SW Ramsey Ave                      4490 Silverton Rd. NE                           4490 Silverton Rd. NE
Grants Pass, OR 97527-5511             Salem, OR 97305-2060                            Salem, OR 97305-2060



Lonny Simmons                          Loren & Kinegak Kristina Vanfleet               Loren Hathaway, Gennise Hathaway, Terry
2495 Hyde St. SE                       4490 Silverton Rd. NE #124                      c/o Rick Klingbeil, PC
Salem, OR 97301-6783                   Salem, OR 97305-2060                            1826 NE Broadway
                                                                                       Second Floor
                                                                                       Portland, OR 97232-1430

Loren and Gennise Hathaway             Lorena Ballarbo                                 Lori Landrum
PO Box 451                             4490 Silverton Rd. NE                           785 41st Place NE
Montesano, WA 98563-0451               Salem, OR 97305-2060                            Salem, OR 97301-3013



Lori Lucas                             Louie Gonzalez                                  Louise Balberdi
4490 Silverton Rd. NE #145             4490 Silverton Rd. NE                           4490 Silverton Rd. NE #130
Salem, OR 97305-2060                   Salem, OR 97305-2060                            Salem, OR 97305-2060



                                 Case 19-60138-pcm11            Doc 10     Filed 01/18/19
Louise M Balberdi                     Lourdes Calderon                               Lourdes Calseron
876 Ne Wind Meadows Wa                4502 N Newcastle Cir Ne                        4490 Silverton Rd. NE
Salem, OR 97301-2998                  Salem, OR 97305-1600                           Salem, OR 97305-2060



Lowell Erickson                       Luis Diaz                                      Luis Figueroa
33775 Oakville Rd. SW- Sp 100         4415 Satter Place NE                           4490 Silverton Rd. NE
Albany, OR 97321-9479                 Salem, OR 97305-4109                           Salem, OR 97305-2060



Luis Lopez                            Luke and Linda Acuff                           Lute T Ledesma
4842 Silverton Rd. NE                 PO Box 9541                                    365 Mcgilchrist St. SE
Salem, OR 97305-2951                  Bend, OR 97708-9541                            Salem, OR 97302-4474



Lynda Cunningham                      Lynda Cunningham                               Lyndsey Bradshaw
2908 Tide Ct                          5535 Macleay Rd. SE                            4490 Silverton Rd. NE
Salem, OR 97305-2765                  Salem, OR 97317-9271                           Salem, OR 97305-2060



Lynn & Laurie Vandyke                 Lynna J Dias                                   Ma O Hernandez
4490 Silverton Rd. NE                 581 Lancaster Dr. SE #129                      4490 Silverton Rd. NE #55
Salem, OR 97305-2060                  Salem, OR 97317-5642                           Salem, OR 97305-2060



Mabel C Taylor                        Mac McCoy                                      Mackin S Mc
813 Denver Pl. NE                     4750 Talisman Ave. S                           4490 Silverton Rd. NE
Salem, OR 97301-3004                  Salem, OR 97302-2346                           Salem, OR 97305-2060



Madison Jamieson                      Malcolm C Mespelt                              Malcolm Chelsea Mespelt
4490 Silverton Rd. NE                 4490 Silverton Rd. NE #128                     4490 Silverton Rd. NE
Salem, OR 97305-2060                  Salem, OR 97305-2060                           Salem, OR 97305-2060



Malcolm Mespalt                       Manuel G Salazar                               Manuela Leos
3425 Neef Ave. SE                     4490 Silverton Rd. NE #64                      1990 17th St. NE
Salem, OR 97302-4620                  Salem, OR 97305-2060                           Salem, OR 97301-7912



Marcia I Iken                         Marcia L Klees                                 Marcia lken
4490 Silverton Rd. NE #1              4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                  Salem, OR 97305-2060                           Salem, OR 97305-2060



Marcos Rivera Serrano                 Margo Breithaupt                               Maria C Hernandez
4490 Silverton Rd. NE #52             1772 Broadway NE                               1624 Capitol St. SE
Salem, OR 97305-2060                  Salem, OR 97301-1457                           Salem, OR 97302-2905



                                Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Maria Celistino                     Maria Cid                                      Maria Guzman
2628 Oxford St                      3486 Silvereder Pl NE                          3054 Surfwood Dr. NE
Woodburn, OR 97071-4481             Salem, OR 97305-4012                           Salem, OR 97305-2756



Maria Hernandez                     Mariah Coloma-Cervantes                        Marian B Enger
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Marie Christensen                   Marilyn Lambert                                Mario Garcia Prado
c/o Darlene Kosoff                  4490 Silverton Rd. NE                          3121 7th Place NE Apt 215
4190 E. Mason Lake Dr. W.           Salem, OR 97305-2060                           Salem, OR 97303-5189
Grapeview, WA 98546-9556


Mario Mejia                         Marion County Tax Collector                    Marisa Lopez
4902 Turquoise Ave. Apt 402         POB 3416                                       4065 Munkers St. SE
Salem, OR 97317-4101                Portland, OR 97208-3416                        Salem, OR 97317-5840



Marissa Williams                    Marissah Lewis                                 Mark Bowdish
4281 Vernon Loop                    4034 Vernon ST                                 4490 Silverton Rd. NE
Salem, OR 97305-2843                Salem, OR 97305-2868                           Salem, OR 97305-2060



Mark Clunas                         Mark E Wilson                                  Mark Edmond Wilson
4735 Buffalo Dr.SE                  4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97317-5939                Salem, OR 97305-2060                           Salem, OR 97305-2060



Mark Hubble                         Mark Simpson                                   Mark Spencer
2009 Cedar St.                      4490 Silverton Rd. NE #78                      4276 Amherst Court NE
LaGrande, OR 97850-1634             Salem, OR 97305-2060                           Salem, OR 97305-3694



Mark Wolf                           Mark Young & Emily Covington                   Markus Hagner
159 44th Ave. NE                    4490 Silverton Rd. NE #19                      538 17th St. SE
Salem, OR 97301-5118                Salem, OR 97305-2060                           Salem, OR 97301-8869



Marlene Treber                      Marlin Bozarth                                 Marsha Marshall
4490 Silverton Rd. NE #65           421 SW Filbert St.                             18653 Vantura Blvd. #560
Salem, OR 97305-2060                McMinnville, OR 97128-7429                     Tarzana, CA 91356-4103



Marta Martin                        Martha Kauffman                                Martha Kauffman
4490 Silverton Rd. NE               3 Juniper Cir                                  4490 Silverton Rd. NE
Salem, OR 97305-2060                Woodburn, OR 97071-2020                        Salem, OR 97305-2060



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Martha Stevens                     Martin A Foster                              Martin Bushue
1165 Chemeketa St. NE #101         4490 Silverton Rd. NE #155                   2402 Forest Park
Salem, OR 97301-2541               Salem, OR 97305-2060                         Anchorage, AK 99517-1323



Martin Jacobs                      Martin Stipe                                 Marty Botts
2740 NE Elaine Dr.                 4490 Silverton Rd. NE                        4490 Silverton Rd. NE #39
McMinnville, OR 97128-2321         Salem, OR 97305-2060                         Salem, OR 97305-2060



Marty Botts                        Marty Foster                                 Marvin Miller
PO Box 462                         4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Athena, OR 97813-0462              Salem, OR 97305-2060                         Salem, OR 97305-2060



Mary Dee Yoder                     Mary E Falvey                                Mary J Costello
3851 E. Alsea Hwy #15              6603 Hidden Creek Loop Ne                    4490 Silverton Rd. NE
Waldport, OR 97394-9747            Keizer, OR 97303-7879                        Salem, OR 97305-2060



Mary Kate TRUE                     Mary Osborn                                  Mary Osborne
5584 River Road North #113         4490 Silverton Rd. NE #138                   4490 Silverton Rd. NE #138
Keizer, OR 97303-4492              Salem, OR 97305-2060                         Salem, OR 97305-2060



Mary P Kennedy                     Mary S Vorderstrass                          Mata Hermilo
233 SE Dimick St. #15              4490 Silverton Rd. NE #150                   1177 Highland Ave. NE #5
Salem, OR 97338-5100               Salem, OR 97305-2060                         Salem, OR 97301-7258



Mathew R Prentiss                  Matt & Sandra Martin                         Matthew C Jarman
470-730 Cottonwood Rd.             4490 Silverton Rd. NE #44                    3432 Hadley St. NE
Susanville, CA 96130-9754          Salem, OR 97305-2060                         Salem, OR 97301-7754



Matthew J Craig                    Matthew Jarman                               Matthew M Kauffman
886 SW Tichenor St                 131 Birch Dr.                                3 Juniper Cir
Clatskanie, OR 97016-7452          Kalispell, MT 59901-2951                     Woodburn, OR 97071-2020



Matthew Raines                     Matthew Raines                               Maurice and Rose Diane Deforge
395 Owens St. S #80                4490 Silverton Rd. NE                        1451 S. San Carla
Salem, OR 97302-4255               Salem, OR 97305-2060                         Green Valley, AZ 85614-1533



Mauro Gomez                        Mavis Olson                                  Maxwell Holcomb
3517 Silvercedar Place NE          4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-4022               Salem, OR 97305-2060                         Salem, OR 97305-2060



                             Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Mdn Walker                          Melanie Tate                                   Melissa Govro
4490 Silverton Rd. NE #11           1291 D St. NE                                  4490 Silverton Rd. NE #54
Salem, OR 97305-2060                Salem, OR 97301-1316                           Salem, OR 97305-2060



Melissa Graaber                     Melissa L Graber                               Melissa Morrow
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Melissa Stacy                       Melody Howecroft                               Melody Kelley
1115 Madison St. NE #220            4490 Silverton Rd. NE #119                     4490 Silverton Rd. NE #63
Salem, OR 97301-7862                Salem, OR 97305-2060                           Salem, OR 97305-2060



Melvin Harlow                       Melvin R Mailloux                              Merissa White
11940 SE Ash St. #103               4490 Silverton Rd. NE                          4490 Silverton Rd. NE #93
Portland, OR 97216-3890             Salem, OR 97305-2060                           Salem, OR 97305-2060



Merissa White                       Merissa White Frey                             Merlea Beach
834 Monmouth St. #3                 4490 Silverton Rd. NE #93                      47888 Elgin Ave
Independence, OR 97351-1522         Salem, OR 97305-2060                           Oakridge, OR 97463-9542



Merna Geradine Norrie               Michael Aranda                                 Michael Wheeler
PO Box 140211                       5148 Courtlyn Street NE                        5292 Coco Street SE
Garden City, ID 83714-0211          Keizer, OR 97303-2499                          Salem, OR 97317-0878



Michael & Geneen Kelly              Michael & Hollie Cunningham                    Michael & Regina Officer
4490 Silverton Rd. NE #90           4490 Silverton Rd. NE #28                      4490 Silverton Rd. NE #120
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Michael A Spicer                    Michael Archer                                 Michael Atchison
4490 Silverton Rd. NE               4490 Silverton Rd. NE #56                      4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Michael Baldwin                     Michael Bard                                   Michael Calmer
3261 Sandal Ct NE                   4490 Silverton Rd. NE #71                      4490 Silverton Rd. NE #89
Salem, OR 97305-2748                Salem, OR 97305-2060                           Salem, OR 97305-2060



Michael Campbell                    Michael Cunningham                             Michael D Calmer
1955 Berry St. SE                   4490 Silverton Rd. NE #28                      4490 Silverton Rd. NE #80
Salem, OR 97302-3008                Salem, OR 97305-2060                           Salem, OR 97305-2060



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Michael D Rebischke                 Michael E Rempel                               Michael F Baker
5060 SW Philomath Blvd #155         1285 14th St. NE                               4490 Silverton Rd. NE
Corvallis, OR 97333-3239            Salem, OR 97301-1337                           Salem, OR 97305-2060



Michael F Davis                     Michael Fisher                                 Michael Franklin Mccaffrey
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Michael Gene Fisher                 Michael Hager                                  Michael J Olson
800 S. State St. - Sp. 145          244 E. Elbridge St.                            4986 13Th Ave. N
Sutherlin, OR 97479-9856            Meridian, ID 83646-3333                        Keizer, OR 97303-6210



Michael J Tanner                    Michael McColly                                Michael McDougall
605 Mcnary Ave. NW                  370 Church St. SE Apt 8E                       461 W Holmes Ave. #119
Salem, OR 97304-3953                Salem, OR 97301-3760                           Mesa, AZ 85210-5161



Michael Officer                     Michael Phillips                               Michael R Musselman
4490 Silverton Rd. NE #120          1740 Oxford SE #17                             3100 Turner Rd. SE #217
Salem, OR 97305-2060                Salem, OR 97302-1463                           Salem, OR 97302-2087



Michael R Worthington               Michael Robinson                               Michael S Ohanlon
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Michael Wilson                      Michael and Tammy Dan                          Micheal M Esparza
1546 Clay St. NE                    23922 Old Hwy 30                               4490 Silverton Rd. NE #113
Salem, OR 97301-1921                Caldwell, ID 83607-7847                        Salem, OR 97305-2060



Michele W Christensen               Michelle Burrell                               Michelle D Wolfe
928 N 3925                          PO Box 233                                     4490 Silverton Rd. NE #1
Ogden, UT 84414                     Hubbard, OR 97032-0233                         Salem, OR 97305-2060



Michelle Grimes                     Michelle Henry & Crystal Hicks                 Michelle Reyes
5096 Auburn Rd. NE                  4490 Silverton Rd. NE                          19891 Summit Hwy
Salem, OR 97317                     Salem, OR 97305-2060                           Blodgett, OR 97326-9400



Mike A Hubbard                      Mike D Isham                                   Mike Jordan
1254 Westbrook Dr. NW               4490 Silverton Rd. NE                          4490 Silverton Rd. NE #149
Salem, OR 97304-2969                Salem, OR 97305-2060                           Salem, OR 97305-2060



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Mike Lease                         Mike Stanley                                   Mike Uboldi
4490 Silverton Rd. NE #127         3010 Phyllis St. NE #32                        4776 Whitman CRL
Salem, OR 97305-2060               Salem, OR 97305-3952                           Salem, OR 97305-3600



Mike Walling                       Mikel-Anne Devine                              Miller Paint
2225 Lancaster Dr. SE              2215 Ellen Ln NW                               390 Lancaster Dr. NE
Salem, OR 97317                    Salem, OR 97304-1022                           Salem, OR 97301-4705



Mindy Burris                       Missy Bohanan                                  Mo Prentiss
2451 Wayside Terrace NE            211 National Court S.                          4490 Silverton Rd. NE #44
Salem, OR 97301-9638               Salem, OR 97306                                Salem, OR 97305-2060



Molly J McCollum                   Molly J Mccollum                               Monica A Padgett
4490 Silverton Rd. NE #51          4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-2060



Morris Lipchitz                    Morris Lipchitz                                Morris Lipschitz
1321 SW Pioneer Dr.                3828 Linn Ave. SE                              4490 Silverton Rd. NE
Willamina, OR 97396-2844           Albany, OR 97322-6527                          Salem, OR 97305-2060



Mozelle Prentiss                   Multi Family NW                                Myrna Watson
4490 Silverton Rd. NE              16083 SW Upper Boones Ferry Rd.                3362 Sunny View Rd. NE #8
Salem, OR 97305-2060               Suite 105                                      Salem, OR 97301-8763
                                   Tigard, OR 97224-7736


NW Natural Gas                     Nadine Rae Peterson                            Nancy G Cervantes
POB 6017                           4490 Silverton Rd. NE                          4131 Fisher Rd. NE #8
Portland, OR 97228-6017            Salem, OR 97305-2060                           Salem, OR 97305-4405



Nancy Windham                      Nancy Wolf                                     Naomi Guajardo
1427 Shady Ln. NE                  PO Box 529                                     2936 N. 39 St. #102
Keizer, OR 97303-4031              Yachats, OR 97498-0529                         Phoenix, AZ 85018-7163



Nasario Arenas                     Nathan Ellis                                   Nathan Lankford
4490 Silverton Rd. NE              4490 Silverton Rd. NE                          5324 E. Aspen Street
Salem, OR 97305-2060               Salem, OR 97305-2060                           Wasilla, AK 99654-4240



Naureen Hoerauf                    Newton M Wolfe                                 Nhan V Truong
4490 Silverton Rd. NE              3340 N Highway 101                             395 Owens St. S #83
Salem, OR 97305-2060               Depoe Bay, OR 97341-9698                       Salem, OR 97302-4256



                             Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Nicholas C Baylie                    Nicole Smith                                   Nicole Stone
4490 Silverton Rd. NE                C/O Irene Castro 3850 Hawthorn Ave. NE         1940 Church St.
Salem, OR 97305-2060                 Salem, OR 97301-6744                           Salem, OR 97301-0478



Nilean P Hite                        Nola B Wynn                                    Norma J Hammock
4490 Silverton Rd. NE                4490 Silverton Rd. NE                          217 SE Lacreole Dr. #15
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Dallas, OR 97338-3039



Norma L Palmer                       Norma White                                    Norman Snyderman
4490 Silverton Rd. NE #98            5422 Portland Rd. NE #106D                     4490 Silverton Rd. NE
Salem, OR 97305-2060                 Salem, OR 97305-3569                           Salem, OR 97305-2060



Northwest Laundry Services           ODR Bankruptcy                                 Odilon Jimenez
1360 Tom McCall Rd.                  955 Center NE #353                             836 S 4th St
Prineville, OR 97754-9218            Salem, OR 97301-2555                           Ndependence, OR 97351-1808



Olsen Florist                        Oregon Copier Services & Supplies Inc.         Oregon Corporation Division
499 Court St. NE                     1880 Lana Ave. NE                              Public Service Building
Salem, OR 97301-3685                 Salem, OR 97301-0116                           255 Capitol St. NE, Suite 151
                                                                                    Salem, OR 97310-1304


Oregon Employment Department         Orville M Bessey                               Ou Saechao
875 Union St. NE                     4490 Silverton Rd. NE                          943 Hawai St. SE
Salem, OR 97311-0800                 Salem, OR 97305-2060                           Salem, OR 97317-0894



Ouseng Saechao                       Pablo Gonzalez                                 Pacific Sanitation
4490 Silverton Rd. NE #154           4490 Silverton Rd. NE #109                     POB 17669
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Salem, OR 97305-7669



Pacific Screening                    Pacific Source                                 Pam Burt
POB 25582                            POB 7068                                       1115 Swallow Dr. NE
Portland, OR 97298-0582              Springfield, OR 97475-0068                     Salem, OR 97301-3071



Pamela Hayes                         Pamela J Sweet                                 Parr Lumber Company
11828 Highway 201 S.                 1079 23rd St. SE                               POB 2690
Mountain Home, AR 72653-9179         Salem, OR 97301-2385                           Portland, Or 97208-2690



Patricia Bloom                       Patricia D Cooper                              Patricia Haller
4490 Silverton Rd. NE                4490 Silverton Rd. NE                          4490 Silverton Rd. NE #135
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Salem, OR 97305-2060



                               Case 19-60138-pcm11           Doc 10     Filed 01/18/19
Patricia L Fusch                   Patricia Moran                                 Patricia Morris
4490 Silverton Rd. NE #124         4155 Fischer Rd. NE #92                        POB 27
Salem, OR 97305-2060               Salem, OR 97305-4411                           Lukeville, AZ 85341-0027



Patricia Pierce                    Patricia S Mccoy                               Patricia Veach (dsd)
4490 Silverton Rd. NE #147         4490 Silverton Rd. NE                          c/o Barbara DuChene
Salem, OR 97305-2060               Salem, OR 97305-2060                           1703 Panorama Dr.
                                                                                  Medford, OR 97504-5638


Patrick & Laura Warren             Patrick Comer                                  Patrick Corner
4490 Silverton Rd. NE #103         3913 Santiam Pass Way Ne #203                  4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-3595                           Salem, OR 97305-2060



Patrick Inman                      Patrick Inman (dsd)                            Patrick Shaw
4490 Silverton Rd. NE              c/o Daniel Roberts                             4490 Silverton Rd. NE #115
Salem, OR 97305-2060               6995 SW Nyberg St. Apt X302                    Salem, OR 97305-2060
                                   Tualatin, OR 97062-8339


Patrick W Shaw                     Patrick Warren                                 Patrick Winfred Shaw
2535 Park Ave. NE                  4490 Silverton Rd. NE #103                     4490 Silverton Rd. NE #115
Salem, OR 97301-7462               Salem, OR 97305-2060                           Salem, OR 97305-2060



Patti L Tolmasoff                  Patti Malczewski                               Patti Tolmasoff
820 Cottage St. NE 32              3123 Ne Cumulus Ave                            4490 Silverton Rd. NE
Salem, OR 97301-2426               Mcminnville, OR 97128-8866                     Salem, OR 97305-2060



Patty Cunningham                   Paul A Johnston                                Paul D Sandel
4514 Fir Dell Dr. SE               4490 Silverton Rd. NE                          9313 Yucca Blossom Dr
Salem, OR 97302-4877               Salem, OR 97305-2060                           Las Vegas, NV 89134-8921



Paul Knee                          Paul Knee & Leslie Hansen                      Paul Koch & Joanne Gray
4490 Silverton Rd. NE #43          4490 Silverton Rd. NE #43                      4490 Silverton Rd. NE #107
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-2060



Paul Paquin                        Paul V Beaulieu                                Paul Wilson
2165 Bellvue St. SE                4490 Silverton Rd. NE                          50561 State Hwy 14
Salem, OR 97301-9690               Salem, OR 97305-2060                           Stevenson, WA 98648-6614



Pearl Mckenson                     Peggy Glidewell                                Peggy Knippelmier
4490 Silverton Rd. NE              4490 Silverton Rd. NE #144                     4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2060                           Salem, OR 97305-2060



                             Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Peggy M Kennon                      Peggy Vandyke                                Peter F Kurbat
4490 Silverton Rd. NE               4490 Silverton Rd. NE                        4490 Silverton Rd. NE #97
Salem, OR 97305-2060                Salem, OR 97305-2060                         Salem, OR 97305-2060



Philadelphia Insurance              Philip Barrett                               Philip Drain
POB 70251                           4490 Silverton Rd. NE #122                   7493 Conifer Street NE
Philadelphia, PA 19176-0251         Salem, OR 97305-2060                         Salem, OR 97317-9424



Philip Lopez                        Phill Thomas                                 Phillip & Cindy Barrett
4490 Silverton Rd. NE               4490 Silverton Rd. NE                        4490 Silverton Rd. NE #122
Salem, OR 97305-2060                Salem, OR 97305-2060                         Salem, OR 97305-2060



Phillip D Ellsworth                 Phyllis Lucas                                Portland General Electric
1217 Centerville Hwy                2651 Emogene St.                             POB 4438
Lyle, WA 98635-9409                 Mobile, AL 36606-4829                        Portland, OR 97208-4438



Prince John McBee                   Quaila Anderson                              R&R Tree Service, Inc.
4490 Silverton Rd. NE #10           3285 Duncan Ave. NE                          1710 Commercial St. NE
Salem, OR 97305-2060                Salem, OR 97301-0807                         Salem, OR 97301-0707



Raceah Gravitt                      Rachel A Watts                               Rachel Bolkan
3450 Hawthorne NE #106              4490 Silverton Rd. NE #154                   2232 42nd Ave. SE #112
Salem, OR 97301-7870                Salem, OR 97305-2060                         Salem, OR 97317-6583



Rachel Johnson                      Rachel Patrick                               Rachel Taylor
16217 Big Cypress Dr                4490 Silverton Rd. NE #91                    4490 Silverton Rd. NE #32
Edmond, OK 73013-1295               Salem, OR 97305-2060                         Salem, OR 97305-2060



Rachelle Lagerwey                   Rachelle Lagerwey                            Rafael Fernandez
446 W Wiser Lk Rd.                  4490 Silverton Rd. NE #102                   3205 Mooreland
Ferndale, WA 98248-9462             Salem, OR 97305-2060                         Salem, OR 97305-3891



Ramon G Ibarra                      Ramon Marmelejo                              Ramon Marmolejo
4490 Silverton Rd. NE #67           4490 Silverton Rd. NE #82                    4490 Silverton Rd. NE #82
Salem, OR 97305-2060                Salem, OR 97305-2060                         Salem, OR 97305-2060



Ramon Moyer                         Ramona Garcia                                Randall G Adams
3242 SE Floss St.                   4490 Silverton Rd. NE #67                    4490 Silverton Rd. NE
Milwaukie, OR 97222-5635            Salem, OR 97305-2060                         Salem, OR 97305-2060



                              Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Randy Adkinson                    Randy Atkinson                                 Randy D Tiden
4490 Silverton Rd. NE             4490 Silverton Rd. NE #145                     4490 Silverton Rd. NE
Salem, OR 97305-2060              Salem, OR 97305-2060                           Salem, OR 97305-2060



Randy Heitz                       Randy Landis                                   Randy Williams
26084 Kentia Palm Dr.             3694 Bell Rd. NE                               4556 Janice Ave. NE
Homeland, CA 92548-9537           Salem, OR 97301-4776                           Salem, OR 97305-3163



Ray Ogbin                         Ray Stanley                                    Raymond H Browne
548 Clasade Dr.                   4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Eubank, KY 42567-6705             Salem, OR 97305-2060                           Salem, OR 97305-2060



Raymond Jackson                   Raymond W Theye                                Raymond White
10141 SE 22nd Ter.                4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Webster, FL 33597-3915            Salem, OR 97305-2060                           Salem, OR 97305-2060



Rebeca Yhamel                     Rebecca Goodman & James Wederski               Rebecca Kanne & Marcia Matlick
4490 Silverton Rd. NE #69         4490 Silverton Rd. NE #83                      1683 NE Diablo Way
Salem, OR 97305-2060              Salem, OR 97305-2060                           Bend, OR 97701-6249



Rebeka Porter                     Regina Mueller                                 RentPayment.com
4490 Silverton Rd. NE             1120 15th St. ne                               Yapstone Walnut Creek
Salem, OR 97305-2060              Salem, OR 97301-1342                           2121 N. California Blvd. #400
                                                                                 Walnut Creek, CA 94596-7305


Rexine Holderby                   Rhonda Maxwell                                 Rhonda Walling
355 Columbia St. NE               491 Powderhorn Ct. SE                          4490 Silverton Rd. NE #107
Salem, OR 97301-0743              Salem, OR 97317-5261                           Salem, OR 97305-2060



Richard & Heather Noble           Richard Armstrong                              Richard Armstrong
4490 Silverton Rd. NE #40         4490 Silverton Rd. NE                          4490 Silverton Rd. NE #158
Salem, OR 97305-2060              Salem, OR 97305-2060                           Salem, OR 97305-2060



Richard Bates (dsd)               Richard D Tead                                 Richard D Wilson
c/o Alan Bates                    4490 Silverton Rd. NE                          4490 Silverton Rd. NE
231 Ellendale Ave                 Salem, OR 97305-2060                           Salem, OR 97305-2060
Dallas, OR 97338-1409


Richard Frum                      Richard Garrison                               Richard Hunnter
5422 Portland Rd. NE #68          3240 Pringle Rd. SE #20                        4490 Silverton Rd. NE #114
Salem, OR 97305-3561              Salem, OR 97302-1569                           Salem, OR 97305-2060



                            Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Richard K Dilley                     Richard Pearson                                Richard Waddington
4490 Silverton Rd. NE #83            4490 Silverton Rd. NE #132                     4716 Jean Ct. NE
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Salem, OR 97305-3627



Richard Williams                     Richard and Sheryl Miltimore                   Rick & Adria Kassell
206 4th St                           595 E. Washington St.                          4490 Silverton Rd. NE #150
Molalla, OR 97038-9034               Stayton, OR 97383-1838                         Salem, OR 97305-2060



Rick & Anita Crawford                Rick Blackmon                                  Rick D Hillsberg
4665 Sunflower Way NE                4490 Silverton Rd. NE                          4490 Silverton Rd. NE
Keizer, OR 97305-2256                Salem, OR 97305-2060                           Salem, OR 97305-2060



Rick Frum                            Rick Graham                                    Rick Klingbeil
5422 Portland Rd. NE #68             6986 Edith Ave. NE                             Rick Klingbeil, PC
Salem, OR 97305-3561                 Salem, OR 97305-2417                           1826 NE Broadway, Second Floor
                                                                                    Portland, OR 97232


Rick Miltimore                       Rickey Horner                                  Ricky D Knotts
595 E Washington St                  4490 Silverton Rd. NE                          3446 Sunny Vw Ne
Stayton, OR 97383-1838               Salem, OR 97305-2060                           Salem, OR 97303



Ricky L Roberts                      Riverbend Sand & Gravel                        Rob Lambert
4490 Silverton Rd. NE                POB 12095                                      4490 Silverton Rd. NE #86
Salem, OR 97305-2060                 Salem, OR 97309-0095                           Salem, OR 97305-2060



Robert Warren                        Robert & Darlene Corbett                       Robert & Grace Madsen
4490 Silverton Rd. NE #91            4490 Silverton Rd. NE                          4138 Market St. NE Apt #2068
Salem, OR 97305-2060                 Salem, OR 97305-2060                           Salem, OR 97301-2163



Robert & Marnie Delk                 Robert A. Alexander                            Robert Allen Hendricks
4490 Silverton Rd. NE #116           6096 Juniper St. NE                            4490 Silverton Rd. NE
Salem, OR 97305-2060                 Salem, OR 97305-3437                           Salem, OR 97305-2060



Robert B Lambert                     Robert B Warren                                Robert Bryans
8400 E Yale Ave.                     205 Harold Ct. SE                              715 W Sherman St
#3-307E                              Jefferson, OR 97352-8905                       Lebanon, OR 97355-2015
Denver, CO 80231-3857


Robert C Underwood                   Robert Comstock                                Robert D Thompson
12225 La Porte Rd.                   4225 Hager St. SE                              68 Rr 2
Clipper Mills, CA 95930-9998         Salem, OR 97317-5826                           Wittenberg, WI 54499



                               Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Robert E Prewett                         Robert E Ward                                Robert G Cradic
4075 Aerial Way                          141 S 17th St #100                           651 Grove St.
J85                                      Independence, OR 97351-9300                  Lebanon, OR 97355
Eugene, OR 97402-9759


Robert G Smiley                          Robert G Spicer                              Robert Grant
4490 Silverton Rd. NE                    4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060                     Salem, OR 97305-2060                         Salem, OR 97305-2060



Robert Ingersoll                         Robert K Laverty                             Robert Keldsen
4490 Silverton Rd. NE                    4490 Silverton Rd. NE #141                   4490 Silverton Rd. NE
Salem, OR 97305-2060                     Salem, OR 97305-2060                         Salem, OR 97305-2060



Robert Keldson                           Robert Lee Roush                             Robert Mckerrel
4490 Silverton Rd. NE #152               4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060                     Salem, OR 97305-2060                         Salem, OR 97305-2060



Robert Moore                             Robert Pilkinton Jr.                         Robert Prewett
1927 Salem Dallas Hwy NW                 4892 Fontana Ct. SE                          2931 Elmira Road
Apt 12                                   Salem, OR 97317-5272                         Eugene, OR 97402-2386
Salem, OR 97304-4454


Robert Rader                             Robert Riley                                 Robert Riley
4266 Great Plains Dr. NE                 4490 Silverton Rd. NE #37                    4490 Silverton Rd. NE #53
Salem, OR 97305-3682                     Salem, OR 97305-2060                         Salem, OR 97305-2060



Robert W Blewett                         Roberta L Hoye                               Roberta L Stapleton
4490 Silverton Rd. NE #4                 4490 Silverton Rd. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060                     Salem, OR 97305-2060                         Salem, OR 97305-2060



Roberta Shannon                          Roberta Smiley                               Robin Hahn
21429 44th W Unit 7                      4490 Silverton Rd. NE #21                    724 Walnut St.
Mountlake Terrace, WA 98043-3537         Salem, OR 97305-2060                         Lebanon, OR 97355-4461



Robin Smith                              Robyn Dewitt                                 Rochelle Coburn
308 SE Needham St.                       POB 175                                      4490 Silverton Rd. NE #9
Dallas, OR 97338-2904                    Aumsville, OR 97325-0175                     Salem, OR 97305-2060



Rocky Moxley                             Rodger Landers                               Rodolfo Chamu
2550 14th Ave. SE #39                    4490 Silverton Rd. NE #108                   4490 Silverton Rd. NE
Albany, OR 97322-6805                    Salem, OR 97305-2060                         Salem, OR 97305-2060



                                   Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Roger C Williamson                     Roger Grimsrud                                Roger Hanlin
4490 Silverton Rd. NE #51              4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97305-2060                          Salem, OR 97305-2060



Roger Johnson                          Roger Williamson                              Roley Jack
5530 W La Reata Ave                    4490 Silverton Rd. NE #51                     21251 Bridge Creek Rd. E
Phoenix, AZ 85035-1720                 Salem, OR 97305-2060                          Silverton, OR 97381-9486



Rolle Romfo                            Rollie Romp                                   Ron Gertz
1865 Highway Ave NE #3                 PO Box 17921                                  4490 Silverton Rd. NE
Salem, OR 97301-0148                   Salem, OR 97305-7921                          Salem, OR 97305-2060



Ron Gertz                              Ron Jernigan                                  Ron Malone
4490 Silverton Rd. NE #150             2431 Coral Ave. NE #A                         4490 Silverton Rd. NE
Salem, OR 97305-2060                   Salem, OR 97305-4241                          Salem, OR 97305-2060



Ron McDowell (dsd)                     Ron McDowell (dsd)                            Ronald & Grace Piassick Weston/Bowers
c/o Dawn McDowell                      c/o Donn Guest                                4490 Silverton Rd. NE #145
2301 Sheridan Dr.                      1007 W. Iris Ave                              Salem, OR 97305-2060
Vancouver, WA 98661-6176               Visalia, CA 93277-4610


Ronald A Malone                        Ronald Bowers                                 Ronald C Williams
1550 Norway St. NE                     4490 Silverton Rd. NE #145                    11612 SE Division St #8
Salem, OR 97301-0433                   Salem, OR 97305-2060                          Portland, OR 97266-1019



Ronald Clack                           Ronald Hubbard                                Ronald L Elder
4490 Silverton Rd. NE #27              4490 Silverton Rd. NE                         11380 W Ina Rd.
Salem, OR 97305-2060                   Salem, OR 97305-2060                          Tucson, AZ 85743-8039



Ronald Malone                          Ronald N Jernigan                             Ronald Wilson
375 Fairview Ave. SE - Apt 303         390 SE Church St. #5                          4002 Aden Pl NE
Salem, OR 97302-4492                   Sublimity, OR 97385-9714                      Salem, OR 97305-1790



Rosa Angeles                           Rosanne Richard                               Rosella M Tooker
POB 5734                               5480 Hazelgreen Rd. NE                        4490 Silverton Rd. NE #110
Salem, OR 97304-0734                   Salem, OR 97305-3527                          Salem, OR 97305-2060



Roxanne Ronquillo                      Roxanne Bessey                                Roxie A Schunke
881 S Water St. #2                     4490 Silverton Rd. NE                         4490 Silverton Rd. NE #69
Silverton, OR 97381                    Salem, OR 97305-2060                          Salem, OR 97305-2060



                                 Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Roxie Schunke                      Roy L Granger                                 Roy Middleton
4490 Silverton Rd. NE #69          4490 Silverton Rd. NE #59                     4490 Silverton Rd. NE #68
Salem, OR 97305-2060               Salem, OR 97305-2060                          Salem, OR 97305-2060



Ruben Bermundez Hernandez          Rudy D Willis                                 Rudy Prijatel
9195 Portland Rd. NE #2            4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Salem, OR 97305-9688               Salem, OR 97305-2060                          Salem, OR 97305-2060



Russell Brown                      Russell Clear                                 Russell Fisher
506 N. Mississippi Dr.             4490 Silverton Rd. NE #50                     3641 Rockwood Park Ct. NE
Moses Lake, WA 98837-1687          Salem, OR 97305-2060                          Salem, OR 97305-3903



Ruth Peterson                      Ryan J Dunn                                   Ryan Keim
2303 Eddy Ct. NE                   4490 Silverton Rd. NE                         PO Box 301
Salem, OR 97301-7464               Salem, OR 97305-2060                          Stayton, OR 97383-0301



SAIF Corporation                   Saalfield Griggs PC                           Salvador Martinez
400 High St. SE                    POB 470                                       4490 Silverton Rd. NE #27
Salem, OR 97312-1000               Salem, OR 97308-0470                          Salem, OR 97305-2060



Sam Johnson                        Sam S Hughues                                 Samantha Quiring
3454 Chiefs Ct. NE                 4490 Silverton Rd. NE #140                    4490 Silverton Rd. NE #155
Salem, OR 97305-2027               Salem, OR 97305-2060                          Salem, OR 97305-2060



Samuel Phillips                    Samuel T Mankins                              Sandi Thompson
585 Hemlock Ave                    4579 Juliana Loop Se                          4490 Silverton Rd. NE
Gervais, OR 97026-8922             Salem, OR 97317-6041                          Salem, OR 97305-2060



Sandi Thompson                     Sandra Blair                                  Sandra Boatman
4490 Silverton Rd. NE #112         1322 Wallace Road NW #37                      3953 Seneca Ave. SE
Salem, OR 97305-2060               Salem, OR 97304-3084                          Salem, OR 97302-4726



Sandra L Thompson                  Sandra Mayes                                  Sandra Phillips
4490 Silverton Rd. NE #101         4528 Marguerite St. NE                        4490 Silverton Rd. NE
Salem, OR 97305-2060               Salem, OR 97305-2064                          Salem, OR 97305-2060



Sandra Rickman                     Sandra Thompson                               Sara Wilson
4490 Silverton Rd. NE              4490 Silverton Rd. NE #112                    80116 Hwy 99 N. Space 62
Salem, OR 97305-2060               Salem, OR 97305-2060                          Cottage Grove, OR 97424-9500



                             Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Sarah Myers                         Scott & Janice Haviland                          Scott & Kim Thomas
4490 Silverton Rd. NE               4490 Silverton Rd. NE #49                        3760 Market St. #185
Salem, OR 97305-2060                Salem, OR 97305-2060                             Salem, OR 97301-1826



Scott & Sonja Hollingsworth         Scott Ballinger & Carolyn Keithley               Scott Bishop
4490 Silverton Rd. NE #46           4490 Silverton Rd. NE #20                        1101 E 48th Street
Salem, OR 97305-2060                Salem, OR 97305-2060                             Tacoma, WA 98404-3611



Scott Gray                          Scott Haviland                                   Scott R Gray
4425 Campbell Dr.                   573 E Ellendale Ave. #72                         4490 Silverton Rd. NE
Salem, OR 97317                     Dallas, OR 97338-3083                            Salem, OR 97305-2060



Scott Whitfield                     Security Storage                                 Selena Hernandez
4490 Silverton Rd. NE #106          4625 Silverton Rd. NE                            4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2945                             Salem, OR 97305-2060



Selena I Gallardo                   Seri Bliven                                      Seri M Bliven
4490 Silverton Rd. NE               4490 Silverton Rd. NE #7                         1293 Orchardview Ave. NW
Salem, OR 97305-2060                Salem, OR 97305-2060                             Salem, OR 97304-1956



Seth Williams                       Shad Williams                                    Shana M Grisel
3720 Emerald Ave. Apt #v3           POB 642                                          7931 County Road 429
Torrance, CA 90503-3434             Jefferson, OR 97352-0642                         D Hanis, TX 78850-1701



Shannon Stover                      Shanon Korb                                      Shar L Dorland
4490 Silverton Rd. NE               620 Davis Street #47                             4490 Silverton Rd. NE
Salem, OR 97305-2060                Rio Dell, CA 95562-1408                          Salem, OR 97305-2060



Shari R Davis                       Sharron Gibbon                                   Shasier E De
4490 Silverton Rd. NE               4490 Silverton Rd. NE                            4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                             Salem, OR 97305-2060



Shawn Branan                        Shawn Hughes                                     Shawn T Hughes
5230 Spring Crest Dr. S             4490 Silverton Rd. NE #140                       4257 24th Av W
Salem, OR 97306-2312                Salem, OR 97305-2060                             Seattle, WA 98199-1214



Shawna Schaeffer                    Shawna Curtsinger                                Sheila Madding
2430 Maple Ave. NE                  4490 Silverton Rd. NE                            375 Cameo St. NW
Salem, OR 97301-8221                Salem, OR 97305-2060                             Salem, OR 97304-3019



                              Case 19-60138-pcm11             Doc 10     Filed 01/18/19
Sheila Runkle                       Shelby Smittle                                 Shelley Chamberlain
1778 SE Holman Ave.                 274 SE kingwood St. #12 POB 477                4490 Silverton Rd. NE #18
Dallas, OR 97338-9516               Mill City, OR 97360-0477                       Salem, OR 97305-2060



Shelley P Rhoades                   Shelli and Anthony Kern                        Sherry Wilson
4490 Silverton Rd. NE               3485 Neef Ave. SE                              4490 Silverton Rd. NE
Salem, OR 97305-2060                Salem, OR 97302-4620                           Salem, OR 97305-2060



Sherry Bennett/ Roberts             Sherry L Seaman                                Sherry Roberts
865 E St                            4490 Silverton Rd. NE #79                      865 E. St.
Independence, OR 97351-1526         Salem, OR 97305-2060                           Independence, OR 97351-1526



Sherry Seaman                       Sherry Seaman (dsd)                            Sherry Wilson
4490 Silverton Rd. NE               c/o Treva Krueger                              820 N. 4th St.
Salem, OR 97305-2060                2500 Stonebridge                               Aumsville, OR 97325-8941
                                    Mt. Vernon, WA 98273-3667


Sheryl A Miltimore                  Sheryl Daniels                                 Sheryl Hanson
595 E Washington St                 1062 7th ST.                                   4490 Silverton Rd. NE #98
Stayton, OR 97383-1838              Salem, OR 97304-3946                           Salem, OR 97305-2060



Shirley Angulo                      Shirley Lauer                                  Shirley and Michael Cain
8826 Lido Lane                      4490 Silverton Rd. NE                          1110 SE Idaho Ave
Port Richey, FL 34668-5637          Salem, OR 97305-2060                           Irrigon, OR 97844-6981



Sofia Scarpelli                     Soksan & Aniqua Korm                           Sonja & Jim Reed
4230 Cordon Road NE                 4490 Silverton Rd. NE                          2595 Northgate Ave. NE
Salem, OR 97305-3737                Salem, OR 97305-2060                           Salem, OR 97301-9624



Sonja Heath                         Sonja Jordan-Heath                             Sonya Reid
4126 Arnold St. NE                  4126 Arnold St. NE                             4490 Silverton Rd. NE
Keizer, OR 97303-3904               Keizer, OR 97303-3904                          Salem, OR 97305-2060



Sowelu M Dow                        Spencer Forrest                                Stacey M New / Eli
4490 Silverton Rd. NE               4490 Silverton Rd. NE #8                       218 Bellevue Dr. #70
Salem, OR 97305-2060                Salem, OR 97305-2060                           Aumsville, OR 97325-9458



Stacey Woods                        Stancil E Dunn                                 Statesman Journal
4490 Silverton Rd. NE               3083 Hawkins Rd.                               280 Church St.
Salem, OR 97305-2060                Warrenton, OR 97146                            Salem, OR 97301-3734



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Stephanie Bernardy                  Stephen A Black                                Stephen Bigelow
9515 224th St. E                    465 NE 181st Ave. #400                         916 N. Birch St.
Graham, WA 98338-7060               Portland, OR 97230-6660                        Stayton, OR 97383-1607



Stephen Rose & Darla Paxton         Stephen S Lane                                 Stephen and Debbie Bigelow
4490 Silverton Rd. NE #113          4490 Silverton Rd. NE                          5147 NE 24th Ave.
Salem, OR 97305-2060                Salem, OR 97305-2060                           Gainesville, FL 32609-2674



Steve & Donna Vanderberg            Steve C Gibson                                 Steve Gibson
4490 Silverton Rd. NE #8            4490 Silverton Rd. NE #117                     4490 Silverton Rd. NE #117
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Steve L Reeder                      Steve Lane                                     Steve McMillian
4490 Silverton Rd. NE               4490 Silverton Rd. NE #15                      2748 Bayview Rd
Salem, OR 97305-2060                Salem, OR 97305-2060                           Branchville, SC 29432-2380



Steve Sargent                       Steven Karnes                                  Steven Allison
4490 Silverton Rd. NE               4490 Silverton Rd. NE                          4733 Portland Rd. NE Unit# 47
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-1784



Steven Ballrot                      Steven Brownlee                                Steven C Gibson
572 Walnut St                       4490 Silverton Rd. NE #12                      4490 Silverton Rd. NE #117
Jefferson, OR 97352-9260            Salem, OR 97305-2060                           Salem, OR 97305-2060



Steven Clark                        Steven D Schulke                               Steven J Harding
2401 Central Ave. - Sp #26          793 Burgundy Ave. NE                           8201 159th Ave. E
Canon City, CO 81212-9236           Salem, OR 97303-3892                           Puyallup, WA 98372-3999



Steven Jr Gibson                    Steven Karnes (dsd)                            Steven Karnes (dsd)
3745 Liberty Rd. S                  c/o Rebecca Karnes                             c/o Robert Karnes
Salem, OR 97302-5666                10720 Vancil Rd. SE Apt D104                   948 Salamander Rd. SE
                                    Yelm, WA 98597-8324                            Jefferson, OR 97352-9335


Steven M Johnson                    Steven Robert Wright                           Styelzz Colvin
4490 Silverton Rd. NE #90           4490 Silverton Rd. NE #127                     4490 Silverton Rd. NE #101
Salem, OR 97305-2060                Salem, OR 97305-2060                           Salem, OR 97305-2060



Susan Hinds                         Susan Preston                                  Susan Stoehr
PO Box 7993                         3466 Fairhaven Ave. NE                         PO Box 447
Salem, OR 97303-0215                Salem, OR 97301-7762                           Canby, OR 97013-0447



                              Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Susie Ellis                       Susie and Nathan Ellis                        Suzette Lopez
4490 Silverton Rd. NE             203 NE 5th Ave.                               4490 Silverton Rd. NE
Salem, OR 97305-2060              Canby, OR 97013-3115                          Salem, OR 97305-2060



Sydney J Neighbours               Tabatha Patzer                                Tabetha M Maheux
PO Box 1855                       4490 Silverton Rd. NE                         139 S Main St. #19
Quartzsite, OR 85346-1855         Salem, OR 97305-2060                          Laconia, NH 03246-3818



Tabitha Leaf                      Tae Lee                                       Tae Lee
44400 SE Tuckridge Rd.            1216 Stoneypointe Dr. #303                    410 1/2 Clinton Ave.
Sandy, OR 97055-9566              Rock Hill, SC 29732-2797                      Lancaster, SC 29720-6114



Tamara Cavilee                    Tamara Scott                                  Tamera Johnson
PO Box 2013                       PO Box 572                                    2 Turner Rd.
Claremore, OK 74018-2013          Depoe Bay, OR 97341-0572                      Astoria, OR 97103-3214



Tammy Railback                    Tammy J Garcia Cervantes                      Tammy Railback
4230 State St. #A                 2750 Brooks Ave. NE                           1050 8th St. NW
Salem, OR 97301-5446              Salem, Or 97301-0686                          Salem, OR 97304-3705



Tanya Miotke                      Tara L Levesque                               Ted A Diggs
4376 25th Ave. NE #7              4490 Silverton Rd. NE                         4490 Silverton Rd. NE #22
Salem, OR 97301-7028              Salem, OR 97305-2060                          Salem, OR 97305-2060



Ted Diggs                         Tennison E Terlecki                           Tennison Terlecki
4490 Silverton Rd. NE #22         4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Salem, OR 97305-2060              Salem, OR 97305-2060                          Salem, OR 97305-2060



Teresa & Jesus Villafan           Teresa Babbitt                                Teresa Kelley
760 Turtle Bug Lane NE            4490 Silverton Rd. NE                         4490 Silverton Rd. NE
Salem, OR 97301-3227              Salem, OR 97305-2060                          Salem, OR 97305-2060



Teresa Martin                     Teresa Rhoads                                 Teresa Villafan
4490 Silverton Rd. NE #70         4490 Silverton Rd. NE #102                    760 Turtle Bug Lane NE
Salem, OR 97305-2060              Salem, OR 97305-2060                          Salem, OR 97301-3227



Teri Lee Creswell                 Terrance Williams                             Terri E Conti
4490 Silverton Rd. NE             2751 SE Swain Ave.                            351 NW Maple Ave #82
Salem, OR 97305-2060              Portland, OR 97267                            Redmond, OR 97756



                            Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Terri E Hanson / Conti              Terry Pries                                  Terry L Thurman
PO Box 190                          7731 Pries Dr. NE                            4490 Silverton Rd. NE
Jefferson, OR 97352-0190            Salem, OR 97303-7842                         Salem, OR 97305-2060



Terry L. Taylor                     Terry Lang                                   Terry Saltalmachia
557 Richmond Ave. SE                3555 Stortz Ave                              4877 Skyline Rd. S #214
Salem, OR 97301-1190                Salem, OR 97305-1481                         Salem, OR 97306-2972



Theresa L Anderson                  Thomas & Frances Holland                     Thomas Coy
4490 Silverton Rd. NE               PO Box 720                                   4490 Silverton Rd. NE
Salem, OR 97305-2060                Dunnigan, CA 95937-0720                      Salem, OR 97305-2060



Thomas D Gilbert                    Thomas E Winn                                Thomas French
5 N Russell St                      959 Cedar St.                                1972 Wisteria Ct. NW
Milton Frwtr, OR 97862-1815         Sweet Home, OR 97386-3440                    Salem, OR 97304-1829



Thomas Holland                      Thomas Jackson                               Thomas L Evans
4140 SW 40th Pl                     1306 13th St. Apt 3                          4490 Silverton Rd. NE
Portland, OR 97221-4021             Aurora, NE 68818-1645                        Salem, OR 97305-2060



Thomas Patrick Cummings             Thomas Sadler                                Thomas William Hobbs
4490 Silverton Rd. NE #54           PO Box 554                                   4490 Silverton Rd. NE
Salem, OR 97305-2060                Fossil, OR 97830-0554                        Salem, OR 97305-2060



Tiffani Wiscovitch                  Tiffany Leean Williams                       Tiffany N Watson
6082 Blue River Dr. SE              4490 Silverton Rd. NE #129                   341 Aaron Ct. NE
Salem, OR 97306-3101                Salem, OR 97305-2060                         Salem, OR 97301-4845



Tiffany Watson                      Tim Accorn                                   Tim Alcorn
3408 Turner Rd. SE                  4490 Silverton Rd. NE                        15865 McBee Road
Salem, OR 97302-2040                Salem, OR 97305-2060                         Dallas, OR 97338-9404



Tim Husted                          Tim Husted                                   Tim Kindall
4490 Silverton Rd. NE # 118         4490 Silverton Rd. NE #118                   4368 Buttercup Ave. NE
Salem, OR 97305-2060                Salem, OR 97305-2060                         Salem, OR 97305-2204



Timothy Alexander Chubb             Tina Metcalf                                 Tina Rogers
4490 Silverton Rd. NE #16           507 N Bryan Ave                              PO Box 12272
Salem, OR 97305-2060                Ft. Collins, CO 80521-1603                   Salem, OR 97309-0272



                              Case 19-60138-pcm11           Doc 10   Filed 01/18/19
Tina Rogers                              Tina Tran                                      Tinajerem Perry
PO Box 1439                              4450 Conser Way #102                           4490 Silverton Rd. NE #136
Albany, OR 97321-0548                    Salem, OR 97305-4054                           Salem, OR 97305-2060



Tom Palmer & Sheryl Hanson               Tom and Terri Beach                            Tommy & Norma Palmer
4490 Silverton Rd. NE #98                852 Coyote Ct. SE                              4490 Silverton Rd. NE #98
Salem, OR 97305-2060                     Salem, OR 97317-5944                           Salem, OR 97305-2060



Tommy R Palmer                           Tony Duggan                                    Tony Osborne
4490 Silverton Rd. NE #98                2025 Ferry St. SE                              4490 Silverton Rd. NE #136
Salem, OR 97305-2060                     Salem, OR 97301-6532                           Salem, OR 97305-2060



Traver Wren                              Travis Heath                                   Travis Lenaburg
4719 Elizabeth St. N.                    1028 Calle Matildo Caban                       1836 Center St. NE
Keizer, OR 97303-5410                    Mayaguez, PR 00682-6175                        Salem, OR 97301-4358



Trevor Jellison                          Trevor Smiley                                  Trystin Howell
4490 Silverton Rd. NE                    3434 Kinsrow Ave. #141V                        1200 Clark Lane
Salem, OR 97305-2060                     Eugene, OR 97401-7858                          Horseshoe Bend, AR 72512-1620



Twila Wales & Cassandra Clayburg         Twila Winkler                                  Tyler Smith
4490 Silverton Rd. NE                    4490 Silverton Rd. NE #89                      707 Cedar St
Salem, OR 97305-2060                     Salem, OR 97305-2060                           Yoncalla, OR 97499-9677



Tyler Nelson                             Tyshawna Gregory                               US Bank
3525 Winola S.                           4490 Silverton Rd. NE                          3485 Commercial St. SE
Salem, OR 97302-5643                     Salem, OR 97305-2060                           Salem, OR 97302-4667



(p)US BANK                               US Trustee, Eugene                             USAA Insurance
PO BOX 5229                              405 E 8th Ave #1100                            Attn: Bankruptcy Dept.
CINCINNATI OH 45201-5229                 Eugene, OR 97401-2728                          9800 Fredericksburg Rd.
                                                                                        San Antonio, TX 78288-0002


United Rentals                           V A Hagner                                     Valerie Coon
3362 Silverton Rd. NE                    207 Glynbrook St. N                            c/o Dalton Bedient
Salem, OR 97301-8660                     Keizer, OR 97303-5648                          4607 Nandale Dr. NE
                                                                                        Salem, OR 97305-1648


Valerie Wright                           Varden M Van                                   Verizon
2457 State St. D                         4490 Silverton Rd. NE                          POB 4005
Salem, OR 97301-4543                     Salem, OR 97305-2060                           Acworth, GA 30101-9006



                                   Case 19-60138-pcm11             Doc 10   Filed 01/18/19
Vern Branch                          Veron Robinson                                Vicki S Carrier
5555 Angle Dr. NE                    3953 Seneca Ave. SE                           4490 Silverton Rd. NE
Salem, OR 97317-2202                 Salem, OR 97302-4726                          Salem, OR 97305-2060



Victoria A Hagner                    Vincent Edie                                  Vincent Mccready
4490 Silverton Rd. NE                7275 Rogue River Hwy - Lot 12                 4490 Silverton Rd. NE
Salem, OR 97305-2060                 Grants Pass, OR 97527-4339                    Salem, OR 97305-2060



Violet J Dickman                     Virgil Mahaffey                               Virginia A Sowa
1155 Darlene Ln                      3908 Middle Grove Dr. NE                      2820 Fort Hill Ave. NW
Eugene, OR 97401-1403                Salem, OR 97305-3636                          Salem, OR 97304-1787



Virginia R Clary                     Virginia Sowa (dsd)                           Vonnie Goodin
1164 Madison St. NE                  c/o Jennifer Moretz                           11545 Burlwood Dr.
Salem, OR 97301-7861                 2820 Fort Hill Ave. NW                        La Pine, OR 97739-9148
                                     Salem, OR 97304-1787


Wade Teemant                         Walter & Gail Hundnall                        Walter C Hudnall
4490 Silverton Rd. NE #158           4490 Silverton Rd. NE #142                    4490 Silverton Rd. NE
Salem, OR 97305-2060                 Salem, OR 97305-2060                          Salem, OR 97305-2060



Walter Kreiter                       Walter Nelson                                 Walter Nelson Company
159 Starfish Way #25                 4490 Silverton Rd. NE                         1270 Commercial St. NE
Crescent City, CA 95531-4447         Salem, OR 97305-2060                          Salem, OR 97301-7328



Wanda K Anderson                     Watson Brian                                  Wayland Helmer
1200 Merlin Rd. #17                  4490 Silverton Rd. NE                         3379 Pringle Rd. SE
Grants Pass, OR 97526-8263           Salem, OR 97305-2060                          Salem, OR 97302-3368



Wayne Dillon                         Wayne Hendricks                               Wendell & Lynna Dias
3346 Hollywood Dr. NE                PO Box 18301                                  4490 Silverton Rd. NE #137
Salem, OR 97305-1933                 Salem, OR 97305-8301                          Salem, OR 97305-2060



Wendell David Dias                   Wendianne Rook                                Wendy Gates
4130 Silverton Rd. NE #22            43798 McKenzie Highway                        4490 Silverton Rd. NE #148
Salem, OR 97305-2053                 Leaburg, OR 97489-9610                        Salem, OR 97305-2060



Wendy Gwyn                           Wendy M Germain                               Wendy Rosehickey Gary
General Delivery                     4009 Spruce Ln                                4490 Silverton Rd. NE
Salem, OR 97301-9999                 Juneau, AK 99801-8846                         Salem, OR 97305-2060



                               Case 19-60138-pcm11            Doc 10   Filed 01/18/19
Wiliam J Staats                                       William & Charlene Kennedy                           William & Natalia Johnson
4490 Silverton Rd. NE                                 4490 Silverton Rd. NE #128                           4490 Silverton Rd. NE #94
Salem, OR 97305-2060                                  Salem, OR 97305-2060                                 Salem, OR 97305-2060



William Berman                                        William C. Shephard                                  William Conant
3602 El Dorado Loop St. SE                            4145 Glenwood Ave SE                                 4490 Silverton Rd. NE
Salem, OR 97302-9737                                  Salem, OR 97317-5632                                 Salem, OR 97305-2060



William Forester                                      William H Tymes                                      William Ireland
4730 Auburn Rd. NE #115                               4490 Silverton Rd. NE                                4490 Silverton Rd. NE
Salem, OR 97301-4956                                  Salem, OR 97305-2060                                 Salem, OR 97305-2060



William Lloyd Developments, Inc.                      William Melson                                       William Nelson
4490 Silverton Rd. NE                                 2008 E Francis Ave                                   4490 Silverton Rd. NE
Salem, OR 97305-2060                                  Spokane, WA 99208-2748                               Salem, OR 97305-2060



William P Cradic                                      William R Barnes                                     William Vansmoorenburg
4490 Silverton Rd. NE                                 4490 Silverton Rd. NE #67                            4490 Silverton Rd. NE #73
Salem, OR 97305-2060                                  Salem, OR 97305-2060                                 Salem, OR 97305-2060



William Wrey                                          Willis & Donna Johnson                               Winona Henrickson
3638 48th Ave. NE                                     4490 Silverton Rd. NE #104                           3202 Bluff Ave. SE #14
Salem, OR 97305                                       Salem, OR 97305-2060                                 Salem, OR 97302-3208



Woodrow Mikesell                                      Xavior Sol Fernaays                                  Yoshifumi Daikoku
4490 Silverton Rd. NE                                 1143 Liberty St. NE                                  1541 NE 100th St.
Salem, OR 97305-2060                                  Salem, OR 97301-1047                                 Seattle, WA 98125-7663



Z Loveless                                            Zachary Norman                                       Zachary Reitzer
2616 Abbott Rd. #17                                   4490 Silverton Rd. NE                                4490 Silverton Rd. NE
Midland, MI 48642-5213                                Salem, OR 97305-2060                                 Salem, OR 97305-2060



Zena Moxley                                           AVA L SCHOEN                                         TIMOTHY J CONWAY
4490 Silverton Rd. NE #53                             888 SW 5th Ave #1600                                 888 SW 5th Ave #1600
Salem, OR 97305-2060                                  Portland, OR 97204-2030                              Portland, OR 97204-2030




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).

                                          Case 19-60138-pcm11                   Doc 10   Filed 01/18/19
City of Salem                                          (d)City of Salem                                     Columbia Credit Union
555 Liberty St. SE, Room 230                           Attn: Bankruptcy Counsel                             POB 324
Salem, OR 97301                                        555 Liberty St.                                      Vancouver, WA 98666
                                                       Salem, OR 97301


US Bank
POB 6352
Fargo, ND 58125-6352




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Cheri Lindsey                                       (u)Craig and Rebecca Wooldridge                      (u)Dawn and William Thurman Hernandez
                                                       200 Church Box 5 - Space 8




(u)Debbi Weiler                                        (u)Debra Montgomery                                  (u)Jason McKinney




(u)Kathy Wolfe                                         (d)Krista M Terlecki                                 (u)Lesley Gosson
                                                       3385 Augusta National Dr.
                                                       Salem, OR 97302-9714



(d)Melanie Tate                                        (u)Michael L. Gillum                                 (u)Richard Williams and Michelle Brownfiel
1291 D. St. NE
Salem, OR 97301-1316



(u)Robert Dean Jr.                                     (u)Steven Miller                                     (u)Tim Wayne Husted




(u)William and Charlene Kennedy                        End of Label Matrix
                                                       Mailable recipients 1676
                                                       Bypassed recipients 16
                                                       Total               1692




                                           Case 19-60138-pcm11                Doc 10      Filed 01/18/19
